Resumption of the session
I declare resumed the session of the European Parliament adjourned on Friday, 14 March 1997.
Approval of the Minutes
The Minutes of the sitting of Friday, 14 March have been distributed.
Are there any comments?
Mr President, before the sitting begins I should like to mention here a political incident which does not appear to me to be very pleasant in so far as it concerns the Honourable Member, Mr Martens, who stated in Lisbon that the party with which I cooperate is a party of the extreme right.
In an interview published on 29 March Mr Martens accused the CDS-Partido Popular, with which I work as an independent and of which my colleagues, Mr Girão Pereira and Mrs Celeste Cardona are stalwart members, of being an extreme right-wing party. And why? The answer is simple: because we dared to support a referendum in Portugal on the Maastricht Treaty. Not a serious crime.
This party was then expelled from the PPE and it was Mr Martens who came to Lisbon to do this dirty job, making uncharitable threats and by differences of opinion...
(The President cut the speaker off)
Mr Rosado Fernandes, that is neither a point of order nor a personal statement, since it is something which took place outside the Parliament. Rule 108 covers the rebuttal of personal remarks made within the Parliament, but not the discussion of a political row which took place outside the Parliament.
I am sorry, but I cannot allow you to make such a speech now. It is my duty to cut this speech short, since it is bound to give rise to other personal remarks on topics which are neither on the agenda nor have any bearing on the Rules of Procedure. I am sorry, but it must be so.
... (without microphone) directly personal to us all. I think I have always avoided making personal attacks; it is not my custom to do so and I should like...
I think that personal attacks are typical of the decadence of our democracy, are typical of those who want to conceal the fact, for example, that the Social Democrat Group has gone over to the PPE...
(The President cut the speaker off)
I am sorry, Mr Rosado Fernandes, this is not a personal attack. These are political opinions, but this is not the time for them according to the Rules of Procedure. I regret that I cannot allow you to speak.
Mr President, can I simply point out to Members that the signing-in sheets are now back inside the Chamber.
I hope Members will draw that to the attention of their colleagues who may be wandering around outside looking for them.
Thank you, Mr Balfe. You know that this was at the initiative of the Quaestors, who tried to find the least inconvenient way possible.
(The Minutes were approved)
Mr President, on the subject of the agenda and the work of the Conference of Presidents under Rule 28 of the Rules of Procedure, unfortunately Parliament has still not set up a monitoring committee in order to ensure that the requirements of the Committee of Inquiry on BSE are met. Despite many letters, following the decision by the Committee on Agriculture, you have still not replied to them. Since 1 April of this year, a regulation now has to be implemented, in accordance with which the animal carcase units would have to work in accordance with specific quality criteria. But they are not doing so! This Parliament ought to be raising the issue of this requirement, which was one of the main requirements, with the Commission. This is not possible, however, because the committee has not yet started to operate. I have the impression that the setting up of this committee will continue to be postponed, by one political group which is being guided by electoral considerations.
We cannot make the reputation of this Parliament take second place behind the electoral considerations of one Member State. Therefore I should like to ask you to press ahead with the setting up of this committee, so that this Parliament can do its work properly.
Mr Graefe zu Baringdorf, you cited Rule 28 of the Rules of Procedure, but Rule 28 envisages written questions, not oral questions, concerning the work of the Bureau. The Bureau has already taken note of the question you mention and will be taking a decision at the appropriate time. The question was submitted during the Bureau's last meeting since it was not possible previously. The Bureau has many matters to deal with. It will take a decision on Thursday if the time is right, otherwise as soon as possible.
Mr President, Mr Graefe zu Baringdorf has just made certain comments. He did not have the courage to say what he meant; he talked about one particular country.
As a British Member of this House, and leader of the Socialist Group, can I make it entirely clear that I wrote within days of the BSE Temporary Committee reporting asking that we should deal with the follow-up committee immediately.
If he is referring to my group, there has been no attempt whatsoever to keep it off the agenda.
Mrs Green, no reference was made either to you or to your Group, so that explanation was not called for.
Mr President, I would assume that, according to the announcement of what was decided by the Conference of Presidents, a decision on this ad hoc committee will be taken at its next meeting.
That is my intention. It will depend upon you, the Chairmen of the Groups, whether it is taken or not.
Order of Business
We shall continue with settling the order of business.
The final draft of the agenda drawn up pursuant to Article 95 of the Rules of Procedure by the Conference of Presidents has been distributed; the following amendments have been proposed for inclusion:
Mr President, I should like to point out that the Committee on Budgetary Control approved these reports quite properly in accordance with the rules, and I very much regret the fact that the Council did not take the opportunity to give its opinion on them within the proper time limit, thereby forcing us to separate these two reports from discharge in general, and postpone them to the April II sitting. Moreover, that is the last date on which we are conducting this approval debate and on which a decision can be given, because according to the budgetary rules we are obliged to give approval by the end of April, or to give our opinion on approval in the part-session.
I want to make this point quite clear here, and I very much regret the fact that we have now had to take this step.
Thank you very much, Mrs Theato. I hope the Council will take note of that observation.
The Confederal Group of the European United Left/Nordic Green Left has asked for a statement by the Council and the Commission on the closure of the Renault factory at Vilvoorde to be included on the agenda.
The Council has said that for its part it will not be issuing any statement, since it does not regard the matter as falling within its ambit. The Commission would be willing to do so on Wednesday, although Wednesday would be fairly problematical as regards the agenda which is already quite full. But of course the decision rests with the Honourable Members.
Mrs Moreau of the Confederal Group of the European United Left /Nordic Green Left has the floor to explain the request.
Mr President, the decision to close the Renault factory at Vilvoorde, which is an indication of the current construction of Europe, based on putting employees into competition with one another, has raised a legitimate wave of protest.
This House has echoed this by adopting, at its March part-session, a resolution which requires of the Council and the Commission, I quote, ' That they do everything possible to have the decision by the management of Renault revoked' .
One month later, where do we stand? The management of Renault, which has put forward no concrete proposal, stands by its decision. The workers are continuing their actions and the occupation of the site, and they enjoy the solidarity of the employees of the Renault factories in other countries. Two court decisions, one Belgian and the other French, have blamed the management of Renault. The Nanterre tribunal has forbidden the closure of the Vilvoorde factory to be proceeded with. This House cannot be content with having adopted a resolution and not be concerned about the follow-up this receives. What is at stake is too serious.
For this reason, in conformity with Article 96, paragraph 1, of the Rules of Procedure, my group proposes an amendment to the order of business, with the tabling for the Wednesday sitting of the statements from the Council and the Commission reporting on the measures taken in the spirit of and out of respect for the European Parliament's resolution of 12th March last.
Mr President, ladies and gentlemen, I believe that this is the moment when social Europe is beginning to grow, thanks to the struggles of the people concerned. The initial court proceedings have shown that there is also a real chance of further development, and at this historic moment this Parliament should start to play its role as the sounding-board of the European public, and should look after the interests of the people concerned. Therefore we should give ourselves time to deal with this issue.
Ladies and gentlemen, pull yourselves together and do it! Millions of unemployed people, millions of marginalized people are looking to you for action. If you refuse them, then you will be showing them that you are pursuing a vision of European construction that has nothing, absolutely nothing to do with the interests of the people involved. It is for this reason that no one in this House can vote against this request.
Mr Martens has the floor to oppose the request.
Mr President, last week, the workers at the Renault factory at Vilvoorde gained an important victory. The sudden closure of the plant was declared unlawful by a tribunal in Brussels, and also by a court in Rennes. A completely new situation has emerged. I heard this morning in my country's media that the trade unions have accepted the principle of resuming work, because the closure of the plant is now unlawful and an entirely new procedure is beginning. They are going to hold a ballot on this on Thursday morning, in which all the workers at Vilvoorde will take part. The situation has completely changed. In these circumstances, I think that an opportunity exists, and that it is legitimate for the normal methods and procedures for consultation in the event of collective redundancies to be applied. I have also heard that the Social Affairs Council will be meeting on 15 April. In these circumstances, since legality has been restored by two courts and a new procedure is under way, I think we must give every chance to the discussions which are being called for by the workers and their trade unions, and it does not seem appropriate for us to hold another political debate on the matter. We still strongly support the interests of these workers, and it is in their interest that I would ask for this new procedure to be given a chance.
I put the request of the Confederal Group of the European United Left/Nordic Green Left to the vote.
(Parliament rejected the request)
Thursday and Friday:
(No proposed amendments submitted) .
Mr President, I just wanted to raise a point with regard to the statement from the Commission and Council following Mr Alavanos' report on the Middle East and ask whether the deadlines could be adjusted. As I understand it, the deadline for the resolution is set for this Thursday and it is to be voted on at the April II partsession. It seems to me that if we are going to vote on such a sensitive issue as the Middle East at the April II partsession in Brussels, then it really is more appropriate to set the deadline nearer to that part-session. It is a very sensitive political issue. I am sure much will happen in the interval and we should allow ourselves to do something more up-to-date at the time rather than establish a deadline this week.
Mrs Green, the next Conference of Presidents will set the time-limit for tabling resolutions. It is better like that as we can take any points into consideration.
Mr. President, my point concerns the agenda for this week. We are intending to discuss Ms Terrón i Curí's report on the European Information System on Wednesday. There have been some problems while discussing this report in committee as the papers are not available in Swedish. At our last meeting we discussed this matter very thoroughly indeed. Finally, Mr. Cederschiöld and I, since we were both present, decided that we would not, so to speak, hinder the committee further. Instead we abstained from participating in the vote in the hope that Swedish texts would be available prior to this session.
Currently only the section covering motivation is available in Swedish, nothing else. Neither the Council document nor the report itself is available in Swedish. As we all know, this is a very important report covering an important issue. But from our point of view the situation is totally unacceptable, and not having access to texts in one's mother tongue is not in line with good working practice. I refer you to and request that this report is postponed until the documents are available in Swedish.
Mr. President, this point concerns the same issue raised just now by Mrs Lindholm. I would like to emphasise one aspect of all this, namely that we did discuss whether to proceed with the debate but not the voting, despite the fact that there was no translation. I think this would be wrong. I do not think we should proceed with either the debate or the voting until the documents are available in Swedish. I think, therefore, that the whole subject should be removed from the agenda until the translations are available.
Mrs Cedersschiöld, that is what the Rules of Procedure say and, if, therefore, the text is not available in Swedish and Finnish, we shall not vote.
Mr. President, I am pleased that the President has shown an understanding of this matter. But if we are now intending to set the translators working day and night so that these texts will turn up the day before the vote, how on earth will we have time to read them and form an opinion on them? Surely this is not what is meant by working on equal terms. We must have the same opportunity as other nationalities to read, discuss and work. I find this totally unacceptable and move that the subject is postponed, perhaps even until the next session, by which time we may have the Swedish translation.
Very well, Mrs Lindholm. I put to the vote the proposal to withdraw from the agenda the report which is not available in all language versions.
(Parliament approved the proposal)
Mr President, you have now removed from the agenda both of Mr Kellett-Bowman's reports on discharge. In that case, however, we ought to make provision for dealing with them during April II. They are not on the agenda now, but we must, as a matter of form, fit them in. I do not know when they will actually be dealt with, but whatever happens these reports must remain on the April agenda.
Mr President, I too am very anxious to obtain clarification with regard to the agenda for April II, because the Commission has stated that on the Wednesday morning it will be deciding which countries, in its opinion, meet the deficit criteria and which do not. That decision will, therefore, be an extremely important one. For a long time, we have been asking the Commission always to notify Parliament first when such decisions have been taken, and only then to notify the press. Commissioner de Silguy has said that he is prepared to clarify this point at 3 p.m., and that the press conference will not be held until afterwards. I believe that this represents substantial progress in our relations with the Commission, and I therefore think that it is very important that this statement - and, as I understand it, this has already been agreed - really can take place at 3 p.m., in other words, right at the beginning of the April II sitting.
Mr von Wogau, in the final draft of the agenda for Wednesday, 23 April there are two Commission communications: one on equality of opportunity between men and women and the other on the broad economic policy guidelines and excessive deficits. Each will be allocated 45 minutes for questions and answers.
As regards what Mrs Theato quite rightly said, I think that the appropriate time to consider the day for including the information mentioned still pending before the Council would be at the meeting of the Conference of Presidents this Thursday. We do not need to fix the date and time now; we hope to have more details by Thursday to consider the inclusion.
(Parliament approved the Order of Business thus amended)
Animal experiments in the field of cosmetic products
The next item on the agenda is the debate on the report by Mrs Roth-Behrendt on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the Commission report on the development, validation and legal acceptance of alternative methods to animal experiments in the field of cosmetic products - 1995 (COM(96)0365 - C4-0662/96) (A4-0017/97).
Mr President, allow me first of all to say something that will come as no surprise to anyone, in fact, basically, I am just repeating something I have said before. For eight years I and many other members have been campaigning in favour of a total ban on animal experiments in the field of cosmetic products.
This campaign, however, has met with only very limited success. If, in my speech here today, I am somewhat milder than I have been in the past, it is only because I do not want the Commissioner who is present here today, Mrs Bonino, or her officials, to be punished for the crimes that have been committed by her predecessors, because unfortunately that is what has happened.
In 1993, this House decided, quite clearly, that there should be no more animal experiments in the field of cosmetics, on the grounds that there are already 8, 000 ingredients that have been tested on animals. Any other new ingredient to be used for cosmetic products would have to be tested using alternative methods, i.e. in vitro, and not on animals.
We asked the Commission to report to us, on an annual basis, regarding the progress that had been made. Unfortunately, almost no progress has been made at all. The fact that I am speaking on the subject today, somewhat belatedly, is due to the fact that the report that I prepared for the Commission's annual report was removed from the agenda at the last sitting. In the meantime, the Commission, in its haste, allowed the committee to meet in order to approve technical amendments, and that committee took certain decisions that, by its own standards, were relatively mild.
In spite of this, I am now asking the Commission to accept the report that I have prepared for Parliament's Committee on the Environment, Public Health and Consumer Protection, and to take on board the wisdom that it contains, because this technical committee has done nothing about it.
Let me just refer to two of the three points I have in mind, and then ask Mrs Bonino two questions.
First of all, in 1993 we decided, for reasons of common sense, that if, by 1998, no alternative methods had been developed and validated, then we would have to allow a one-off postponement of the ban on animal experiments, for a period of not more than two years.
I would now like to ask Mrs Bonino whether she agrees with us that the year 2000 has to be the final cut-off point for animal experiments in the field of cosmetic products, and that there can be no further extension. Unfortunately, the decision taken by the technical committee on 20 March is not so clear-cut.
I would then like the Commission to establish beyond doubt that now - contrary to what has occurred in the past - it is being made quite clear that none of the animal experiments that are used has ever been validated. A requirement that we expect, and indeed demand, that alternative methods should meet, is not being met by these animal experiments at all!
Therefore, will you, Mrs Bonino, establish beyond doubt that, when it comes to validations, you will not set any requirements that are higher than those set for animal experiments? And will you also take note of the fact that most animal experiments have never been validated, which means that they have never really been put to the test, and that therefore they are of only very limited relevance? If we are to abide by international agreements, and apparently the OECD is an authority as far as the Commission is concerned, then will you also establish beyond doubt that the OECD is trying to eliminate and abolish as many animal experiments as possible by validating alternatives? Will you also establish beyond doubt that the OECD has received a satisfactory number of applications for the approval of alternative methods? And finally, Mrs Bonino, will there be a seventh amendment to the cosmetics directive in the near future? I know that always in the past the technical committee and its staff have kindly given advance notice; at the time, the sixth amendment, together with my 1993 report, led for the first time to our demanding a ban on animal experiments in the European Union.
As you can imagine, Commissioner, a seventh amendment would take more account of Parliament's wishes, and you would therefore receive the measure of support that you would no doubt like to have. I should therefore like to hear your answer. Will you, in the near future, be proposing a seventh amendment to the cosmetics directive? And will this seventh amendment finally make it quite clear that no more finished products will be tested on animals? I was convinced that the sixth amendment had already made this sufficiently clear, but apparently that was not the case. Therefore I expect the seventh amendment to have that effect. I should very much like to hear you tell us when you will be giving Parliament its chance, within the legislative process, to make its position known and to support the millions of people in the European Union who are demanding that there should be no more animal experiments in the field of cosmetic products.
Mr President, I find Mrs Roth-Behrendt's generosity quite amazing. She has been very kind to the Commission and I understand why. This is not the Commission which failed so abysmally in the past, it is a new Commission. Nevertheless, I contend, the responsibilities of the old Commission transfer to the new one and I am deeply disturbed that this Commission is as subject to the influence of the lobby as was the old one. It is only a parliament and parliamentarians which can respond to the many thousands of letters which we collectively receive on this subject.
I must also say that I find it very upsetting that we have missed the boat. If this were a situation where co-decision applied, we would have had a much greater power and influence over the Commission. Just as on the last occasion, cooperation has meant that we have been overruled. I wonder if the possibility has occurred to the Commission that we as a parliament might look at measures which are not directly related to this issue and possibly threaten to hold them up in order to get our way on this subject. We have never tried this tactic before.
It seems to me that our only alternative would be a motion of censure for failure on the part of the Commission to do what it promised. We tried that only a month ago and of course in those circumstances we were obliged to support the Commission - and rightly so. However, we cannot be constantly rebuffed by the Commission as if we had no democratic accountability to our constituents.
When she responds to the debate, I would ask the Commissioner to deal with some of the following specific questions, arising from the resolution before the House. Firstly, may we know what draft measures are to be proposed to us? 'Draft measures' could mean anything. Secondly, could we have some indication as to what has happened so far? No clear explanation was given in committee. We are told that there are no detailed statistics available. Why not? Who collects the statistics? Where do they come from? What has the Commission done to chase up these matters? If the Commissioner does not know then who does? This has all very much been lost sight of. Once again the lobby has been more effective than anyone else. That is a totally unsatisfactory situation. The Commission and Parliament should take joint responsibility and ensure that animals are no longer abused in the way they have been in the name of commerce.
Mr President, the EPP Group will be supporting Mrs Roth-Behrendt's report and would like to congratulate her on it. We have taken a keen interest in this issue and recognize that the European cosmetics market is very important. It accounts for about 40 % of the world cosmetics market. Even though the actual number of animals involved in testing for cosmetics is relatively small, our aim, like that of the rapporteur, would be to reduce it to zero. We draw attention to the fact that it is not actually known how many tests for cosmetics within the European Union involve the use of animals since most Member States are failing to comply with the obligation to collect those statistics, including Germany. I hope Mrs Roth-Behrendt will take that message home.
Secondly, it distresses me to agree with Mr White in the context of the British general election, but it seems to me that the only people approaching this issue with any urgency at all are Members of the European Parliament and members of outside pressure groups. This is curious since the European Union has a framework for a ban available in the 1993 Directive. It is also curious because the European Union has some claims to be a democratic body. I would like to call on the Commissioner, when she speaks, to give us a timetable for the early banning of any requirement to test finished products on animals. It is also very important that we show greater clarity and urgency in developing and validating alternatives.
I, together with Mrs Roth-Behrendt and some other Members of the European Parliament visited the European Centre for Validation of Alternative Methods of Testing for Cosmetics at Ispra in northern Italy. We found it in a pine forest. It was, I believe, previously the Italian Centre for Nuclear Energy. I have referred to my notes. I note that Dr Balls, the director of the centre said to us in December 1995 that he believed that it would be possible to ban, from 1998, all the following tests on animals for cosmetics: finished products, skin penetration, photo-toxicity, skin irritation, mutagenicity, eye irritation and sensitization. There is something very curious going on here where the director of the centre said in 1995 that this would be possible by 1998 and yet the Commission has not come up with any proposals.
I wonder whether this has anything to do with the troubles that the Commissioner can see ahead relating to the World Trade Organization, and the fact that it may not be possible to bring this legislation in as originally envisaged in view of our obligations under certain GATT rules. If that is the case, then I, and I suspect, Mrs Roth-Behrendt as well, would be prepared to be very combative on this. What is the point of having a European Union position on this issue, which is very important to many people in Europe, if we cannot do anything about it because of international rules? Surely we should test those rules to the ultimate.
Mr President, the ban on the marketing of cosmetic products and ingredients which have been tested on animals is due to enter into force on 1 January 1998. Unfortunately, however, as other speakers have already pointed out, the Commission takes the view that this ban should be postponed for two years.
I should like to be somewhat stricter than the rapporteur, Mrs Roth-Behrendt. The resolution says that no part of the ban should be postponed for more than two years. I would like to have this two-year period taken as a maximum, and I would ask the Commissioner if she sees any prospect of reducing it. Because a maximum is just that, and it also means that you can go for less.
I think this whole affair is very unfortunate, and we shall also be voting against the two amendments tabled by the UPE Group, because they are simply trying to weaken the resolution drawn up by the rapporteur. It seems to me quite senseless that animals should have to suffer so that yet more cosmetics can be produced. And I also feel that the Commission does not have sufficient grounds for proposing a postponement. If you look at the Commission's annual report, it shows that there has been a casual approach, a lack of effort to secure the implementation of a ban on animal testing in 1998. It is a great pity that the Commission has made so little progress and is now taking refuge behind such things as the WTO and risks to health.
And if we look at paragraph 3 of the resolution, we see that the Commission has failed in not even being able to provide detailed statistics on cosmetic testing in the Union. I would ask Mrs Bonino to look at paragraph 3 and to respond by telling us how things can be improved, so that at least some better statistics can be obtained. The Commission would have appeared in a better light if it had gone to more trouble over the international recognition of alternative testing methods. We must also not forget that there are already some 8000 ingredients which have been tested. The Commission would have done better to oblige the cosmetics industry to use these existing ingredients and finally introduce a ban on further animal testing. Mr White says that one response might be to dismiss the Commission. I hope that the Commissioner's reply will be such that we shall be rather more generously disposed than when we started this debate.
Mr. President, first, I would like to say that Mrs Roth-Behrendt has written a good report. But, a new situation has arisen since the decision taken by the technical committee on 20th March which changes the basic circumstances. It must be said that this was a very negative decision; settling this issue has once again been postponed to some very indefinite future time. The decision is negative for several reasons. Firstly, of course, because of the subject matter: This is an ethical question and it is totally indefensible to use animal testing in the production of cosmetics. Secondly, the format of the decision is totally unreasonable, i.e. that we have a technical committee which is, in practice, creating legislation. This is not the way a democratic country, for example, would operate. It is also disturbing that the technical committee will once again postpone the decision in two years time if it has not found sufficient alternatives by that time. We cannot possibly accept this way of working.
The Commission must also take some criticism for remaining passive on this issue and for once again taking the initiative of postponing the ban. Of course alternatives are slow to appear when it can be seen that the ban is continually postponed; we are contributing to this slow pace as there is no clear date by which testing must stop.
And now a new argument has appeared on the scene: it is said that the World Trade Organisation will prevent the introduction of a ban on sales. This is a very dubious argument, particularly as it is really impossible to know whether or not the organisation will approve such a ruling until we have tried to introduce it. If the World Trade Organisation does not approve it, we can refuse to accept the decision without first attempting to fight for the introduction of such a ban on sales of this type.
We support the report and would like to see a ban as soon as possible both on sales and on testing themselves.
Mr President, ladies and gentlemen, if we look at this affair by the light of day, we can see that the Commission has perfected the art of evading directives or regulations that have already been adopted. It really is a scandal that the prohibition on animal experiments, which was due to come into force on 1 January 1998 - and which in any case has been known about for four years and repeatedly postponed - is now to be postponed yet again, until the year 2000.
It is neither technically nor ethically justifiable for millions of animals to have to die, in the nastiest possible way, merely so that the cosmetics industry can produce a few more pots of cream, when there are already millions of little pots of cream and such like products.
The majority of the population of the EU rejects the idea, as proved by the millions of signatures that we have received. Parliament is against the idea as well. Nor is it acceptable that there should be arrangements to allow exceptions to the rule. If it is not possible to prove in vitro that a new ingredient is harmless from the toxicological point of view, then we must simply do without it. We already have enough of them anyway. In any case, it is time we decided, once and for all, whether we should always carry out research into everything using animal experiments. Something that has been proved harmless in animal experiments may nevertheless cause serious reactions in human beings. This has already been proved on innumerable occasions.
It cannot and should not be possible to keep on and on postponing something! Remember the leghold traps! Something that this House decided on a long time ago is being postponed, by bringing up all sorts of odd arguments, statistics, the WTO and whatever else happens to occur to us.
Then you either say that we do not want such laws at all, and what Parliament has decided is all very well and good, but in principle we shall do as we like - at least that is what it has looked like recently. But I reject this viewpoint, and I also reject animal experiments. I like to use cosmetics, but not like this. It is high time that we stuck to the decisions taken by this House. That is why we were elected, and that is what the public expects of us.
Mr President, at first sight, the ban on animal experiments to test cosmetics or the substances of which they are composed should be a matter of consensus, as each of us is naturally opposed to any act of cruelty to animals. An important observation becomes necessary, however, when one examines the matter. A favourable decision on this ban could well be fatal for the European cosmetics industry, which is the world leader. Most third countries, in fact, require this type of experimentation and our most aggressive competitors - the Americans and Japanese - will have no hesitation in continuing tests on animals in order to place on the market products which they will sell throughout the world, including in our countries.
Moreover, is it really cruel to test a product by applying it behind a rabbit's ear or, at worst, by instilling it onto a rat's cornea, to check that it does not develop conjunctivitis? Mrs Roth-Behrendt's report wants to authorize alternative methods only. But what are they? I know of only one which is scientifically reliable, and that is experiments on human beings. As a plastic surgeon, I am very well informed on this subject and I can tell you that the Americans are past masters in these techniques. In California, in particular, it is common to recruit in prisons volunteers who, for a fistful of dollars and a reduction in their sentence, agree to expose themselves to the sun for ten hours at a stretch with a mixture of sun lotions on their backs. These prisoners - volunteers for science - always come from a socially disadvantaged background and most of the time they are immigrants.
Are we - in Belgium, in France or elsewhere in the European Union - going to appeal to North African delinquents in our prisons in order to subject them to experiments? As a humanist all my life, I cannot reconcile myself to this and the writer of this report will be hard pressed to explain to me in the name of what moral principles protecting a rabbit's ears and a rat's conjunctiva takes priority over the health of immigrants, even if they are delinquents.
Mr President, every time we have this debate here in Parliament we have to clarify many concepts if we want to avoid a dialogue between deaf men.
One indisputable fact is that scientists the world over are in favour of alternatives to animal experiments, where they exist, because they are easier. No-one prefers to use animals since, amongst other things, the work is more difficult and very much more costly. The debate is not therefore whether we are in favour of or opposed to the alternative methods. The real debate lies in determining whether people's right to health can be protected with the alternative methods which now exist. That must be this Parliament's chief concern.
What sometimes happens in the field of rights is that there are conflicting forms of good. Where the promotion of animal welfare which conflicts with the good of protecting people's health, we must opt for the second form of good which is a higher form.
Moreover, in this Parliament we often have great political voluntarism. There are occasions unfortunately when we cannot overtake science. Mention has been made of the Research Centre at Ispra and it has been said that they cannot do much; here too there is confusion between the faculties and the capacity of the Ispra Centre. Alternative methods will arise from international research and not from any specialist voluntarist centre. We can encourage, we can act, we can spend money, but it will be international research which finally comes up with these alternative methods.
Mr President, I would like to make it clear that I fully support one of the previous speakers in the view that what we are considering here is human health. It also has to do with human vanity, and this is quite a different matter. So I would like to thank the rapporteur for an outstanding report, though in fact it was a little more biased - as others have pointed out - than it should have been, which was of course quite natural. But the issue it brings to our attention, and I hope the Commissioner will understand this, is that it is in fact quite unacceptable that we should postpone the ban so that it does not come into effect in 1998. There is absolutely no justification for doing this. There is an abundance of cosmetics on the market. We can make do with those that are available. We have ample opportunities. There is no reason for researching further products unless this can be done using alternative methods.
As others have pointed out, it is wholly unacceptable that these decisions be taken by technical people. This is a question of policy, so it is logical that the decisions should be taken by politicians, not be technical personnel. Unfortunately this decision making process demonstrates all too clearly how strong the cosmetics lobby is in the European Community. There is no defence for this when we consider the fact that 40 % of the market in this area is located in Europe, but it is precisely for that reason that we should give a lead in preventing animal experimentation. It is lamentable that the Commission should succumb to the lobbyists' activities. It would be sending the wrong signal if we once again postponed the ban. If we do so, the industry will simply think that we will do the same again next time and may in fact become indifferent.
Mr President, Commissioner, the purpose of the Roth-Behrendt report is to summarize the progress achieved by the Union in the development, validation and legal acceptance of methods which could replace animal experiments in the cosmetics sector. It also refers to the 1994 report of the Commission, which confirmed the lack of valid alternative methods to replace animal experiments and confirmed the Commission's commitment to at least reducing the number of animals used.
I must stress that with regard to certain tests, specifically those for eye irritation, skin absorption, phototoxicity and photo-irritation, and those basic tests relating to mutagenicity, the Commission report did evince a degree of optimism regarding the possibility of testing valid alternative methods. Our view is that the differences of opinion between the European Parliament and the Commission are still unresolved, because we are concerned here with a conflict between the principles of free trade and the assertion of non-commercial values in animal experiments in the field of cosmetic products.
The European legislator can legislate in respect of any product in circulation within the Union, but he must follow the dictates of international law, because when European enterprises export to third countries which require animal experimentation for European products, these must conform to the laws of those countries. Furthermore, the rules endorsed by the European Union at the GATT negotiations do not allow us to prohibit the circulation within Europe of foreign products that have been tested on animals.
To summarize, imposing stricter rules on European producers than on their foreign competitors could sound like discrimination against the former. To eliminate any such possibility, at least for the time being, the Commission should delay for a few more years the directive prohibiting the marketing of cosmetics that have been tested on animals.
Mr President, I think it is quite incomprehensible that the Commission once again feels that it has to postpone the issue for two years, and I should like to take this opportunity to say to those ladies and gentlemen who believe that there are no alternative methods that that view is totally incorrect. It is not true, for example, to say that there is no alternative to the eye irritation test. This fact is now established knowledge at international level. If that is what you maintain, sir, then you do not know what you are talking about. It is also complete nonsense, in this context, to quote a few poor prisoners on whom some kind of tests are being carried out. Every woman and also every man who would like to use perfumes would do without them if they knew that, in order to manufacture these products, somebody has to be tortured.
I too can quote a statistic, from the Federal Republic of Germany, where the provisions in force are particularly stringent. This statistic was published in 1997. It refers to thousands of dogs and cats. There are millions of animals tortured year after year. And all of you, ladies and gentlemen, who perhaps have a dog at home, and who think about what else you can do to make its life better, should just try to imagine how you would feel if it was your dog that somebody was going to test a cosmetic product on.
I believe that enough research has been done, and that there are enough alternative methods. We all know why this issue is really being postponed: it is exclusively for reasons of trade policy. It has nothing to do with a lack of alternative methods.
Mr President, having heard what Mrs Flemming has to say, it is obvious that both the Commission and the Member States accord very little importance to the concept of animal protection. The Commission's annual report for 1995 makes it quite clear, at any rate, that the Commission is totally lacking in commitment when it comes to implementing the restrictions and halting animal experiments in the cosmetics industry. Although the cosmetics industry itself has carried out a certain amount of research that is worth mentioning, the Commission has to a large extent limited its own action to merely coordinating certain validation programmes.
It is a fact, unfortunately, - and scientists are by and large agreed on this - that research methods not involving animal experiments are still not sufficiently well developed in some areas.
I should therefore also like to give my support, in particular, to the rapporteur's demand that research and development work aimed at discovering alternative methods for tests in the cosmetics field should be included in the fifth R & D Framework Programme.
, Member of the Commission. (IT) Mr President, ladies and gentlemen, the subject of our debate today is a highly sensitive one which has aroused strong feelings in the past, and still does, as witness the many communications which the Commission receives from members of the European public. I hope however that Honourable Members will allow me to emphasize and clarify a few points, not with a view to minimizing the seriousness or extent of the problem but simply to set it in its true context.
First, the Commission wants to stress that, in the action it has taken in this field, it has been pursuing two fundamental objectives, between which, as Mr Valverde López has already observed, there may sometimes be something of a conflict on interests: on the one hand we have consumer safety and on the other hand the desire to reduce, and preferably eliminate, suffering by animals. I am not sure we can say that we are simply concerned with personal vanity when we talk about mass-consumption hygiene products such as shampoo and toothpaste. I have the impression that the problem may be a little more complex than it seems. But there is another fact I should like to stress - a fact familiar to this Parliament - which is that, as far as experiments on animals are concerned we are talking - as the rapporteur is undoubtedly aware - about 0.03 % of experiments on animals which relate to cosmetics; all other such experiments relate to other products. As I understand it, moreover, cosmetics are not tested on dogs. I say this simply to set minds at rest and to identify the scope of the problem.
In the light of this, and precisely because it is aware of this problem, the Commission is trying to clarify the relative interests of consumer health on the one hand and the reduction or elimination of animal suffering on the other. The Commission believes that consumer health must be the main consideration: that may be debatable, but that is the Commission's line. Clearly, as far as the safety of a cosmetic product is concerned, we need to assess the safety not only of the finished product but also of the ingredients that make it up.
The Cosmetics Directive, as has already been pointed out here, requires that the safety of the finished product, and especially of the ingredients, should be guaranteed. The amendment strengthened this requirement, making it mandatory for a variety of information to be kept accessible to the supervisory authorities, including an assessment of safety regarding human health: the so-called 'dossier' with which we are concerned.
Even if we were to confine ourselves to the use of the existing ingredients - which would put a stop to any innovation and, above all, would be damaging to industry -the constant advances in scientific knowledge would still demand a wide range of experiments. And so, ladies and gentlemen, the Commission can only, and regretfully, place this fact on record - a fact which, moreover, has been confirmed by the Scientific Committee on Cosmetology.
I say again, the Commission regrets this situation, because the Commission attaches great importance to respect for the life and wellbeing of animals. We are fully convinced and aware of the fact that this issue is one of ethics, a point that many Honourable Members have made and a point to which the citizens of the Union are sensitive. But the Commission cannot agree with the assertion that no significant efforts have been made. Let me just give you a few figures, ladies and gentlemen: as far as finance is concerned, for example the financing of the various research programmes, the European Centre for the Validation of Alternative Methods, which is financed by the Commission, costs ECU 8 million; in addition, more than ECU 3 million has been allocated for new research by DG XII. The total appropriations amount to ECU 12 million which - and I stress this, ladies and gentlemen - is equivalent to more than half the entire budget for consumer policy, for example. I agree that all of us, you and we, can be dissatisfied because we have not made sufficient progress, but these figures - and I repeat, ECU 12 million for alternative methods and new research, equivalent to more than half the entire consumer policy budget - may perhaps provide some idea of the scale of the financing. Having said that, I still share your regret that we have been unable to do more, but you cannot escape the fact that something has been done and some efforts have been made.
Next, I would like to mention a few points raised by Honourable Members regarding statistical data. The statistical data have to be provided, as you know, by the Member States, since the Commission still lacks the necessary telepathic powers, and of course even if it had them they would not be taken seriously. Well, for the year 1985, eight Member States - Italy, Greece, Belgium, Ireland, Sweden, Finland, Luxembourg and Germany - declared that no animal tests on cosmetic products had been carried out within their respective territories; six Member States - Greece, the Netherlands, Ireland, Sweden, Finland and Luxembourg - declared that no animal tests on the cosmetic ingredients had been carried out within their respective territories; only three Member States - Austria, France and the United Kingdom - provided figures on the number of animals used, though making it clear that no conclusions could be drawn from those figures and that many uncertainties remained as to their production.
The Commission has sent a great many appeals to the Member States in order to obtain these data. Perhaps the time is coming when we should consider disciplinary proceedings, but I can assure you that every possible means short of that has been pursued in order to obtain these data. The fact remains that this was why we had delays in producing the 1995 report, though we are farther advanced with the 1996 one. Anyway, that is the actual situation.
There are two more points I should make in reply to questions by Honourable Members. The 1996 progress report is already the subject of consultation by the Commission's services. This means that we are already at the written stage, so that the document may reach Parliament in the very near future. That report will clearly show how the work was continued during last year, but that does not alter the fact that the Commission, and everyone else with an interest in the sector, will have to make even greater efforts and gather reliable statistical data, assuming that the Member States a) have such data and b) will provide them.
To clarify the present situation, let me distinguish between two aspects in reply to questions I was specifically asked by Mrs Roth-Behrendt. The first concerns finished products. As far as finished products are concerned, it will generally be possible to evaluate their safety, with effect from 1 January 1998, without having to resort to methods involving the use of animals, except in the very rarest cases where exceptional health considerations arise, using the formula which you know and which it seems wisest to retain, despite its restricted nature.
As far as ingredients and the combination of the ingredients are concerned, I can tell you that new methods, not involving the use of animals, already allow a degree of screening to be carried out and the number and suffering of the animals involved to be reduced, as Honourable Members are aware. I do not need to repeat the alternative methods for skin absorption and photoirritation, to which the Honourable Member has already referred, but the Commission, like the Scientific Committee on Cosmetology, has found that we still do not have alternative, validated methods, applicable to cosmetic products, which would enable us to abandon animal experiments completely in certain areas of safety. In this context, let me restate the Commission's intentions. As far as ingredients and combinations of ingredients are concerned, the Commission has forwarded to the European Parliament a Commission proposal for a directive concerning the deferment of the date of prohibition to 30 June 2000, with a review of the situation by 1 January 2000. This proposal for a directive, as you know and as has already been recalled here, received the favourable vote of the Committee on Adaptation to Technical Progress on 20 March, and the procedure for formal approval by the Commission is imminent.
With regard to finished cosmetic products, the Commission is simply having to consider two possible assumptions in order to draft a proposal for a European Parliament and Council Directive, in other words using the codecisions procedure, to amend the basic Cosmetics Directive so as to confirm the date of 1 January 1998, except in the exceptional cases to which I have referred.
In this connection, there is one final point I should make: there are problems with the GATT, whatever the views of certain Members who regarded those problems as a mere pretext. We cannot say that these problems do not exist: they do, and so they must be tackled. The Commission is thinking of two possible ways of resolving these legal problems. There is also a problem of non-compliance, as I said, with the regulations of the World Trade Organization. The question of conformity with the rules of international law, both as regards finished products and as regards ingredients, will have to be settled in that same proposal for a directive, which will be arrived at in codecision with Parliament and on which Parliament will be able to decide, with full involvement. But this is undoubtedly a legal study, by the Commission, designed to find a solution to a problem which does exist - after all, I do not believe any Member can deny that the problem of the World Trade Organization is a real problem, and one to which appropriate solutions must be found. In particular, the Commission is considering two possible scenarios. The first is, and I quote:
' the ban on making use of the results of tests on animals, carried out on the territory of the European Union, to prove the safety of these products' , at the level of the information dossier, etc. Or, second hypothesis, ' a differentiation between European and imported products, including a ban on making use of the results of tests on animals for European products' linked to deregulation.
But nothing has been decided yet. I am simply telling you that the Commission is in the process of tackling this problem, which exists, before proposing to Parliament, under the codecision procedure, a draft amendment and draft directive. Consequently, because of codecision, Parliament will be fully involved, obviously, in this procedure.
Thank you very much, Madam Commissioner Bonino.
The rapporteur, Mrs Roth-Behrendt, has asked to speak.
Mrs Bonino, please allow me to ask you a few questions, so that I can be certain that I have understood you correctly. I am normally quite mild in my dealings with those sections of the Commission that you represent, but if I had heard your speech earlier, I might not have been in quite such a mild mood. I am not happy about much of what you have said.
It is superfluous to argue about what percentage of animal experiments are used for cosmetics, because you know, and I know, that there are very many animal experiments carried out to test ingredients that are also used in the cosmetics industry, which do not appear in any of the statistics. Nor is it a question of whether there is enough money for Ispra. As far as I am concerned, the matter at issue is the conclusion, and the conclusion is that there are no validated alternatives.
Have I understood you correctly, in that you said that with effect from 1 January 1998 there will be no more animal tests for finished products? That is what I understood you to have said, and we are agreed on that point. That would be one contentious issue fewer.
For those members who have not been following the issue for quite such a long time, let me begin by saying that this Parliament first requested this in 1993. We have for a long time been in agreement with the scientific representatives that this ought to be possible and that it is self-evident. If compounds and ingredients have been tested on animals, then the final product no longer needs to be tested. Do you take this view as well? Then 1 January 1998 is the appropriate deadline!
Have I understood you correctly in thinking that you said you would be submitting a seventh amendment to the cosmetics directive under the co-decision procedure? If so, when will this happen? My last question refers to a point that has been annoying me for some time now, namely GATT. I understand all too well what you are saying. But do you share my view, that your two proposals, firstly to make an exception for the territory of the European Union and then for products that are imported into the Union, cannot be justified, either on ethical grounds or in the interests of European competitors?
Do you also share my view that the Commission would do better to take as a basis Article 20 of the GATT agreement, which clearly states that other laws are justified on ethical grounds? Have you tried to use the rules as your basis, and have you also perhaps tried to fight a little? Mrs Bonino, you are normally so full of fighting spirit. In this case you have me on your side, but if I were in your position I hope I should have rather more courage.
Sometimes, I find myself really in difficulty when I try to discuss things a little with you. I have told you the ideas which the Commission is in the process of discussing to solve a problem linked to the GATT. And all I have done was to give some approaches. I did not say a decision had been made. So, courage or not, we will see about that aspect later.
I have tried, if you like, to enter into a dialogue with you. But I cannot say what the Commission is going to decide as it is in the process of examining various approaches. But you know, individual courage aside, the fact remains the I have enough respect for the insititution to be collegial, as far as possible, as soon as possible, to the end.
As regards the first question, Mrs Roth-Behrendt, I reconfirm what I said, To be clear, I shall read it:
' With regard to finished cosmetic products, the Commission has embarked on the study of the legal aspect as far as GATT is concerned, as I said just now, and is planning to draft a proposal for a European Parliament and Council directive amending the basic Cosmetics Directive, which will confirm 1 January 1998 as the date at which experiments will be banned, other than in exceptional cases involving health risks.'
I believe that can be placed on the record, and I hope that this has clarified what the situation is at present.
Thank you very much, Madam Commissioner Bonino.
The debate is closed.
The voting will take place tomorrow at noon.
Maize and genetically modified organisms
The next item on the agenda is the joint debate on the following oral questions:
Mrs Breyer and Mr Lannoye, on behalf of the Green Group, to the Commission, on the marketing of genetically modified maize (B4-0003/97 -O-0008/97); -Mr des Places, on behalf of the Group of Independents for a Europe of Nations, to the Commission, on the GMO - marketing of genetically modified maize (B4-0005/97 - O-0012/97); -Mr Pasty, on behalf of the Group Union for Europe, to the Commission, on genetically modified organisms (B40012/97 - O-0022/97); -Mrs González Alvarez, on behalf of the Nordic Green Left Group, to the Commission, on the call for a moratorium on the importation of transgenic maize into the EU (B4-0013/97 - O-0023/97); Mrs Barthet-Mayer and Mr Kouchner, on behalf of the Group of the European Radical Alliance, to the Commission, on the marketing of genetically modified maize (B4-0014/97 -O-0024/97);
Mrs Roth-Behrendt, on behalf of the Group of the Party of European Socialists, to the Commission, on the placing on the market of genetically modified maize; authorization procedure (B4-0015/97 - O-0025/97); -Mrs Grossetête, on behalf of the Group of the European People's Party, to the Commission on the marketing of genetically modified maize (B4-0016/97 -O-0026/97); -Mr Olsson and Mr Eisma, on behalf of the Group of the European Liberal, Democratic and Reformist Party, to the Commission, on the marketing of genetically modified maize (B4-0163/97 -O-0047/97).
Mr President, the Commission has agreed to the authorization of genetically modified maize, although it has not been possible to dispel the doubts that exist with regard to health and the environment. It has bowed to pressure from industry, and has sacrificed the consumer and health protection. The majority of Member States were against the marketing of this product because of the risks attached to triple gene manipulation. The results are ineffectual antibiotics, increasing allergies and chemical-contaminated soil. Transgenic maize is a time bomb as far as consumers and environmental protection are concerned. For example, there is a real fear that the built-in antibiotic resistance will cross over into human disease pathogens. This could mean that ampicillin will be forever lost as a treatment for disease. The Commission is thus accepting the fact that human beings will have to be exposed to disease pathogens without any protection.
In the meantime, there is now absolutely no dispute, scientifically, about the fact that foreign genetic material can pass into the gastro-intestinal tract via food, without being fully decomposed. It has even proved possible to detect foreign DNA later in the cells of the body. The question arises as to why these risks are being ignored, and why consumers are thus being used as guinea pigs by the genetic engineering industry. The approval for the marketing of transgenic maize is a slap in the face for consumers, and you, Commissioner Bjerregaard, have ignored not only the health and ecological reservations, but also the provision of transparency and the consumer's wish that genetically modified products should be labelled as such. Genetically modified maize is being palmed off on consumers, and keeping everything secret like this is contrary to consumers' interests. This is almost like a kind of forced feeding.
By giving approval for the marketing of this product, you have irresponsibly turned yourself into the lackey of the genetic engineering industry. Commissioner, we expect some answers to our questions today! Why, for months on end, have you tolerated the illegal importation of transgenic maize? Is the information correct, i.e. that you have given the USA an undertaking not to intervene? Although the Commission is responsible for foreign trade, did you deliberately fail to take action when these illegal imports became known? Are the accusations made by your colleague, Mrs Bonino, true, i.e. that in approving transgenic maize, economic interests took precedence over consumers' interests? And how, Commissioner, do you propose to cope with the ban on imports that exists in Austria and Luxembourg? Are the rumours true, when they say that the Commission will try to withdraw only as far as the formal aspects are concerned? Why do the ten genetically modified plants for which marketing licences have been applied for not fall within the scope of the novel food regulation, and why do you want to leave it to the genetic engineering industry itself to decide what type of labelling should be used?
We expect the marketing of transgenic maize to be abandoned until all reservations have been taken into consideration. The principle of taking precautions, and the protection of the environment and of consumers, must take precedence over economic interests, and we therefore want to hear your position with regard to the accusations regarding the marketing approval and the question of how to proceed further.
Mr President, on 18 December last the Commission took a decision which we consider disastrous, authorizing the placing on the European market, for all uses and without specific labelling, of thousands of tons of genetically modified maize together with cereal substitutes derived from this maize, which originated in the United States and were then stocked in our ports.
Essentially, this decision seems to us very serious on two accounts. First of all, we do not know for certain the ultimate consequences of dispersing genetically modified organisms into the environment or into the food chain. By transferring genes, one is in fact transgressing the species barrier and upsetting the equilibrium of the genome, without knowing how nature is going to react. It seems to us that, in granting this authorization, the Commission has shamelessly broken the rule of prudence which it had, however, sworn to us, after the mad cow affair, that it would respect from then on.
Our concern is further increased when we see the great haste and lack of thought which prevailed at the decision of 18 December. The opinions of the scientific committees, on which the Commission claims to have relied, are vague and laconic - in this case a few lines each, we are told - whereas the risks of transgenic maize are of the utmost seriousness: dispersal of pollen into the environment; the risk of seeing weeds become resistant to herbicides and the necessity for new, more expensive products to fight them; the risk, in human beings, of resistance or allergy to certain antibiotics; endangering the lives of bees, as the toxin contained in transgenic maize, and which is designed to kill the European core borer parasite, is a poison which the plant will continue to produce permanently; etc.
It is clear that, in this affair, the population of the countries of Europe is once again being launched into the unknown, blindfolded. This is all the truer as the Commission's decision was not even subordinated to specific labelling.
No doubt we will be told shortly that this labelling is going to come, but it is not there and we reply at once that we do not believe in it, as it will never be possible to label everything unambiguously, particularly by-products. Moreover, we are already being told that it will not be possible to apply this labelling to the transgenic products which have already been authorized, or for which the authorization procedure is under way. Finally, and in any case, neither Member States nor the Commission have the moral right to let a product which poses such risks be distributed on the market, even if it is labelled.
Faced with this European deficiency, some Member States have taken decisions, either to ban cultivation or to ban importation.
We say that you cannot have one without the other: banning cultivation but not importation would not, in fact, lift the threat hanging over human or animal health and would, moreover, put our maize producers in an untenable position in the face of foreign competition. We therefore solemnly ask the Commission to revoke its decision of 18 December, even if this means causing a dispute at the World Trade Organization. In any event, some day we will have to know where we stand and whether we do or do not have the right to defend ourselves.
Ladies and gentlemen, the market for products obtained through genetic engineering, which is developing very rapidly at a world level, presents two major problems. First, that of the safety of these products; secondly, that of the competitiveness of the Union's Member States in relation to third countries.
The problem of safety, first of all, which is a dual one: food security and environmental security. Food security consists in making sure that the new, genetically modified products are not harmful to our health and that of our descendants, in other words, that of the human race. We must therefore arrange for all the necessary tests and experts' studies to be conducted, by authorities which are independent of all commercial and political pressure.
As for the safety of the environment, we must be sure that the modified plants are not a source of pollution by creating in their surroundings - for example through hybridization or pollination with neighbouring plants - new, dangerous species which are resistant to all methods of destruction and are thus a threat to our plant and animal environments. Personally, as a scientist as well as a political representative, I think that purely and simply banning these new products raises the second major question - the competitiveness of the States of the European Union in relation to the competitiveness of third countries. We must not conceal from ourselves that at world level these new production techniques will gradually replace the traditional techniques for plant selection which are used at present, and that they will replace them not only in the field of plant selection but also, most probably, in that of animal selection.
The world market will thus rely to a great extent on the products resulting from this technology. The United States are already exporting their transgenic maize, Japan is exporting its genetically modified soya, and banning these products in the European Union would very likely put its Member States in an inferior position where trade and health are concerned.
Because of the dual problem of competitiveness and safety, it is thus important, first of all, to suspend the authorization to import genetically modified products into the European Union, because the national authorities of Member States are not all in agreement and a large majority is even opposed to this. Moreover consumers, who have not yet been reassured about these products, are mistrustful, which is understandable, after the bovine spongiform encephalitis affair. Finally, the regulation on labelling, which would enable consumers to make an informed choice between products which are genetically modified and those which are not, has not yet come into force.
On the other hand, to enable the Member States of the Union to remain competitive in relation to world competition, the marketing within the European Union of seeds for producing widely cultivated plants should be authorized, as some Member States, such as France, in particular, have a lead which they could easily lose at the expense of the development of the European Union. Some Member States, indeed, such as the United Kingdom, are already placing on the market products derived from genetically modified organisms, surrounding them, of course, by all the necessary guarantees - as we have said - as regards nutritional and environmental safety, in order to protect European citizens by guaranteeing them the quality of products derived from perfectly monitored European production. If this is not done, we shall be at the mercy of foreign produce from third countries, which we will not be able to monitor with all the necessary safety.
In conclusion, I would earnestly ask the Commission, on the one hand - I repeat - to ban the importation of genetically modified products and, on the other, to authorize the placing on the market of a certain number of products generated within the European Union with all the necessary guarantees, so as not, finally, to put us in a drastically inferior position compared with third countries.
Mr President, we are not so concerned about the economy - which Mr Cabrol spoke about - as about the health of European consumers. And in this case we are not merely mouthpieces for voicing the concern of consumers, particularly of Spanish consumers.
Over 100 cargoes of genetically modified maize have arrived in Spanish ports. This has given rise to great concern and we have even received letters from trades' unions on the matter. As spokesmen, we think that the European Commission was too hasty in December in authorizing the marketing of these genetically modified products.
It seems to us that more attention was paid to economic factors, such as pressure from the United States and the multi-nationals, than to the health and safety of Europeans. We believe there should be a moratorium on the marketing of these products.
I live in a region which goes by the name of Asturias which has come into the international limelight recently with the signing there of an agreement on human rights and bio-medicine. To put it briefly, that agreement stressed that human rights must take precedence even over scientific interests, research must be carried out in a responsible way and care and caution must be exercised when scientific discoveries are implemented.
I think the same rules must be followed in agriculture as in bio-medicine: care, caution and a constant awareness that health and human rights take precedence over any other consideration, especially any economic consideration.
We therefore, Madam Commissioner, in our motion for a resolution, request a moratorium on these foodstuffs and we think this is the way the Commission must take until rigorous scientific testing shows that there is no problem for human health and the environment. We do not think there is any guarantee of that at the moment.
Mr President, after what we have just experienced with BSE, one might have hoped that the Commission would change its method of taking decisions. I am afraid I have to disillusion you: the introduction of genetically modified maize shows us that the reverse is true.
In December 1996, the Commission, contrary to the opinion of thirteen Member States, authorized the introduction of transgenic maize. To justify its position, the Commission hid behind the opinions of the scientific committees which, moreover, still leave room for doubts, as the commissioner responsible for consumer affairs had remarked. Of course, there is the threat of the World Trade Organization, which is being brandished about as the big policeman of the world of trade, ready to deal severely with us if the European Union does not accept transgenic maize. But, in doing this, the Commission is taking decisions with no regard for European producers, public health or the protection of consumers because it provides for no labelling of this maize.
To get to the nub of the matter, in agriculture, animals and plants have always been selected: first of all, by conserving the finest specimens and, next, by crossing them to obtain the most vigorous hybrids. It is nature itself which puts up barriers to impossible or monstrous crossing. The new technology for gene transfer, however, overturn all natural bioregulations. There are no more scientific or technical obstacles to the creation of genetic mosaics and, responding only to the profit motive, man plays the sorcerer's apprentice.
In agriculture, what are the objectives of the producers of GMOs? Resistance to diseases, to parasites, to herbicides, aesthetic and conservational criteria, but also, let us not forget, unlimited productivity. Yet risks to agriculture and the environment remain. Thus modified soya has led to allergies in animals and modified maize has three genes, one of which, being toxic for the European corn borer, could quite possibly lead this insect to develop greater resistance one day and to proliferate. The second gene, which is resistant to a powerful herbicide, could lead to an increase in soil pollution and the third, finally, which is resistant to an antibiotic, could be transmitted to bacteria, or to animals, or even to mankind.
And yet GMOs are not the panacea of agricultural development! Rural development, the technological mastery of fields and of the environment, the gradual increasing of yields, the fight against diseases - all are possibilities to be exploited with methods which are modern and more natural and, above all, easier to control.
And what of consumers in all this? Will they always accept the artificialization of their food, and no transparency about its contents and mode of production? And if European consumers started to refuse GMOs in their food, what would become of this market? Some major agri-food groups are in fact already thinking, strategically, about a 'guaranteed GMO-free' label.
Let us be clear about things. We must not get the discussions mixed up here. We must make it quite clear that biotechnology for treating genetic diseases constitutes a different problem, because of its limited distribution under medical control, unlike agriculture, where distribution is widespread in nature, and not under control. What I, personally, refuse, at the present state of our knowledge, is to cross an ethical and philosophical limit in order to produce more, and always more, the pipe-dreams of the future.
Finally, however it may be, whatever one may think, to get back to GMOs in agriculture - the subject that concerns us today - the minimum is to inform the consumer and, therefore, clear labelling. The minimum is also a wideranging public debate which precedes political decisions and, why not, which leads, concretely, following Austria's example, to the application of a moratorium on the placing on the market of genetically modified organisms.
Mr President, I am speaking on behalf of my group to express our concern at the recent decision by the Commission to endorse the placing on the market of genetically-modified maize modified by Ciba-Gigy, now known as Novartis.
During the time leading up to the Commission decision, considerable public concern was expressed about the safety of genetically-modified products and the new risks to public health and the environment that they might pose.
On this particular application from Novartis for the maize, especially strong objections were raised in Member States and within the European Parliament.
In the UK an independent body of experts which advises the Government expressed serious concern about the presence of a bacterial gene in the modified maize which is coded for resistance to the antibiotic ampicillin.
This gene inactivates a number of antibiotics which are extremely important in clinical and veterinary medicine. It could immediately be functional if it was transferred from genetically-modified maize into a bacterium, for example in an animal's stomach.
Though this risk is considered remote, the committee thought the risk was unacceptable and recommended that the gene be excised before the maize could be used as animal feed.
Despite this advice being publicly available, and despite the opposition of most Member States, the Commission took the decision to place the genetically-modified maize on the market without restriction on its use.
In addition, extremely worrying and as yet unquantifiable concerns exist about the possible creation of new forms of allergy in foods caused by the transfer of genetic information from other species into species commonly used as foods. This needs to be thoroughly researched and quantified before potentially fatal accidents take place.
The decision is even more incomprehensible when we consider that there was no deadline by which the Commision had to reach a conclusion to its consideration of the application, and that the novel foods directive which might have permitted labelling, was due to come into effect shortly afterwards.
All this gives the impression that economic and commercial pressures were put before consideration of public health and protection of the environment.
The Commission must therefore justify its decision in far greater detail than it has previously done and give good explanations for its motivation and thinking in arriving at that decision when it did.
Finally, does the Commission not agree that this series of events demonstrates serious defects in the approval process laid down in Directive 90/220 controlling the deliberate release into the environment of genetically-modified organisms, and will it please tell us what steps it is bringing forward to ensure an urgent review of that directive.
Mr President, we are here, in this Parliament, normally, to defend the consumer, the European citizen, whom we are supposed to represent. Yet I often have the impression that we forget the European citizen and, in this affair, we have been able to see that the European Commission had, yet again, proceeded with a great deal of haste, without referring to that transparency which we all wish for and which is absolutely vital when what is involved is actually a problem as essential as that of food safety.
Today, we are discussing transgenic maize. I fear that we will often have issues of this type to discuss, within our Parliament. It is thus important for us to make our positions clear and for us to situate what we must do as regards the protection of the consumer, who absolutely has to know whether he can be sure what he is eating on his plate every day, sure of the quality of the product he is eating.
We have in fact been able to reproach the European Commission with having taken this decision to place American transgenic maize on the European market, a decision which was taken in far too much of a hurry, while a certain number of questions were being raised in the countries of the European Union, and some countries were actually banning the introduction of this American transgenic maize, for the moment, while other countries, like France, were refusing to allow the production of this transgenic maize on their own territory.
These are thus so many questions which, quite rightly, represent so many causes for anxiety to the European consumer, concerning this transgenic maize's resistance to pesticides. Will we one day stop using more and more pesticides, which are particularly harmful to the environment, to nature and also to health? And will the questions which are being asked on this maize's resistance to antibiotics be answered? Will this be transmissible to human beings? These are all the questions that we are asking ourselves. Still others could be listed, and other speakers have already spoken about them sufficiently.
It is because of all these questions, it is because of all this distress, that we absolutely must, today, respond with the greatest possible precision and, while awaiting responses, we absolutely must make it our duty to suspend any authorization for this transgenic maize on European territory. I believe, finally, that it would be, for us, the European Parliament, the way to show the citizens of Europe that this Parliament, worthy of the name, is here precisely in order to support them and to make provision for the future of the generations to come.
That is what I wanted to say on the subject of the introduction of this transgenic maize. I believe that it is absolutely essential to be particularly vigilant and prudent, and to think too of our farmers, who are in fact asking us to have a little more confidence in them.
This debate is not confined specifically to the release of genetically modified maize onto the market but concerns the whole issue of genetic modification. It might have been thought after the BSE crisis that the matter of food safety and consumer interests would be placed very high on the agenda, but obviously this matter is not placed high enough on the Commission's agenda. In this case we know, as many of us have already pointed out, that there is also a gene which is resistant to antibiotics, which may pose a risk. We ought to be particularly careful therefore with this particular type of genetically modified maize.
But of course commercial interests, i.e. financial interests, have been allowed to take precedence over food safety and I think there are grounds for reiterating our reproach of the Commission for this fact. It is in fact irresponsible of a company to release a product over which there are still some question marks and which is not totally controlled. But it is also irresponsible of the Commission to allow the spread of such a product until the outstanding questions have been answered.
I am not saying that we should be dogmatic and negative towards genetic modification and gene technology. I believe that the technology in itself may benefit mankind in many ways but so far we have not built up the necessary safety mechanisms to be able to use the technology to the extent which we are using it. My question to the Commission is: How can we put this right? How can we improve the controls? How can we guarantee the integrity of labels and are we going to prevent the spread of genetically manipulated maize until these measures have been introduced?
Before I ask Madam Commissioner Bjerregaard to reply, I should like to mention that I have received eight motions for resolutions tabled in accordance with Rule 40(5) of the Rules of Procedure.
I call upon Madam Commissioner Bjerregaard.
Mr President, honourable members, I am pleased that the Commission has the opportunity to explain what it has done and the role it has played with regard to geneticallymodified maize. Before I go into the details of the decision-making process concerning GMO maize, I would like to make a few more general comments on the matter we are discussing today.
As we all know, the GMO area is a very complex one, as well as being an important and sensitive issue for European citizens. The GMO area is fraught with intrinsic conflicts. It involves considerable interests, so it is not easy to please everyone. But whatever views you or I may have about GMOs and the formula adopted - perhaps before you came to Parliament and before I was Commissioner - for the EU's policy in this area, the fact is that we now have GMO products which have to be assessed in accordance with the existing EU regulations, namely directive 90/220/EEC in the version in which it was originally adopted. This is as procedural directive which is designed to ensure a risk assessment of GMO products so that only certain products are allowed onto the market in the EU. The thinking behind the directive was the wish to encourage, not to hinder, but to encourage a certain development of the GMO industry. It does not therefore get us anywhere today if, when considering the actual administration of directive 90/220/EEC, we confuse this with a discussion of the extent to which we subscribe in principle of the use of GMOs in our products. In view of the purpose of directive 90/220/EEC, and the framework within which we are working, this would, in my view, be a somewhat meaningless debate. Having said that, I would like to add that I see it as my primary task to set priorities and work so as to ensure that concerns about health and the environment are taken seriously.
I will therefore start my report today with the latest developments relating to GMOs, namely the Commission's decision on Wednesday. In the thorough debate which followed the approval of maize in December, the question of labelling has been by far the most dominant issue, and one which unites both those who are completely against GMOs and those who see it as a great technological advance. What it comes down to is that consumers should know what it is they are getting. This is a view I share, which is why I have worked to ensure that we in the Commission take the same decision.
Thus on 2 April the Commission adopted a further amendment of directive 90/220/EEC regarding technical information. This amendment was aimed at tightening the requirements to provide information in annex 3, so that in the future applications would have to provide the following information in their applications: There must be special labelling of the GMOs they wish to market, in addition to certain molecular data which will be entered into future registrations. This last point has not been the subject of the same degree of attention, but it is very important if developments are to be monitored. When, as is to be hoped, the Commission's draft takes a positive lead from the Committee for directive 90/220/EEC, in the future applicants will have to attach to their applications details of the proposed labelling which will include the technology used to make the product. In cases where the product is sold in combination with non genetically-modified products, the label, or other accompanying document, will contain information on the possible presence of GMOs. Thus labelling would always be required. With a little willingness to co-operate on the part of the Committee for directive 90/220/EEC, it could very soon - one would hope within the next month or two - become a binding legal requirement that GMO products permitted under directive 90/220/EEC should be labelled. We are not therefore talking of guidelines, but of compulsory labelling, and these rules would of course apply in all Member States.
The new annex 3 cannot of course be applied retrospectively to previous applications or to applications which have been forwarded to the Commission in connection with the rules contained in directive 90/220/EEC. However I have been encouraging applicants to meet the new requirements and use the new labelling voluntarily. This has been done in the form of letters to the companies involved. It should be noted here that Europabio, in a letter to the President of the Commission, Jacques Santer, dated 25 March 1997, reported that its members would be prepared to introduce more detailed labelling and information to their products under directive 90/220/EEC.
In the case of maize from Ciba-Geigy Novartis it is worth pointing out that this company is a member of Europabio. It is my understanding that the Commission, through Commissioner Bangemann, is to adopt measures, under all circumstances, and in the context of directive 79/112/EEC, for the labelling and forms of presentation of foodstuffs, which will mean that maize and soya, in terms of their use as foodstuffs, fulfil the same labelling requirements as the requirements in statutory instrument 97/258 on new foodstuffs, or the Novel Food regulations, as they are usually known. It is also my understanding that Commissioner Fischler is working on a proposal for novel feed.
I believe the Commission's acceptance of my proposal for amendment of annex 3 to directive 90/220/EEC is an important first step and also a very important political signal to Parliament; but first and foremost, of course, it is a signal to consumers and others who have long sought an improvement in the level of information and transparency in this area of GMO products. I call this a first step because the question of labelling will of course be one part of the complete revision of directive 90/220/EEC, so that Parliament can bring full political influence to bear on this important issue. We hope that, as planned, the Commission's proposal to amend directive 90/220/EEC will be available before the summer recess.
This also represents a first step in as much as on 2 April 1997 the Commission also decided that a communication should be produced on a consistent labelling policy for the whole of the GMO area. This communication will naturally be submitted both to Parliament and to the Council. Thus the debate here today will be of value for this further work. I hope, therefore, that we can work together so that the Commission is able to engage in a productive and constructive debate on the best possible basis with respect to the communication on the common labelling policy in the whole GMO area.
Now a little about the maize question itself. I believe we have done what we could, under the existing regulations, with regard to the Ciba-Geigy maize, and I would like to say a little about this. Directive 90/220/EEC contains a carefully defined procedure for the marketing of products that contain genetically-modified organisms. In practical terms this procedure is based on an assessment of the possible risks to health and to the environment if the GMOs in question were to be introduced. In the formal sense the procedure, as laid down in the directive, is a committee produced procedure from a type 3A committee. As Parliament will know, this framework lays down certain restrictions on the Commission's scope for action. On 15 March 1995 the Commission received the CibaGeigy maize application. The application was forwarded by the competent authorities in France with a positive report, in accordance with the directive procedure. Having carefully examined and assessed all the information submitted by Ciba-Geigy and the Member States, on 11 April 1996, the Commission, fulfilling its obligation under the procedures laid down in the directive, provided the Committee for directive 90/220/EEC with a draft resolution to permit the marketing of the maize in question as though it were any other conventional type of maize.
The proposed decision did not meet with the necessary majority vote, i.e. a qualified majority in the Committee, as a result of which the Commission, in accordance with the procedure laid down in the directive, was obliged to forward the proposal to the Council for its decision. The Council (Environment) was unable to reach a decision on the matter on 25 June 1996, i.e. it could neither reject nor accept the proposal. It was France which had recommended approval, and despite the lack of support, France would not withdraw the application.
In view of the fact that Austria had provided further information in support of its opposition to the product, I recommended that the Commission obtain the necessary scientific backing so that the proposed application could be re-assessed. For this purpose the Commission consciously chose to provide assurances in terms of health and protection of the environment which were higher than what was required for strict fulfilment of our official obligations under the directive. In other words it was a case of a new creation as far as the assessment of the product's safety was concerned. The Commission therefore gave the scientific committees for foodstuffs, feed and pesticides, three committees in all, all the information that had been provided by Ciba-Geigy and the Member States, as well as the information from Austria of course. We encouraged them to express their views on those aspects which gave cause for concern. The committees were also given the information which Great Britain was to submit at a later date.
As already mentioned, although, with respect to the procedure contained in the directive, the Commission should have taken a decision on marketing of the maize in question speedily, the Commission waited, because of the absence of a response from the Council and in spite of commercial pressure which was exerted on the Commission, until it received the reports from the three scientific committees before it took its decision on the matter. The reports, which were submitted on 9 and 13 December, confirmed the earlier view, namely that there were no grounds for believing that the genetically-modified Ciba-Geigy maize would result in harmful effects for health and the environment.
It was on the basis of these reports, and not for financial or other reasons, that the Commission took the decision to allow marketing of the maize in question. The reports did not therefore give the Commission a scientific basis or justification for not permitting marketing of the GMO maize.
Regarding the question of the possible harmful effects from the gene for ampicillin resistance, the Commission can report that this matter was examined thoroughly by the scientific committees for foodstuffs and feed. To supplement their own findings, these committees engaged in consultation with external experts on the matter on 6 December 1996, during which they concentrated in particular on the possibility of the gene being transferred to humans and animals, and the effects on health which such a transfer might have for humans and animals. After this consultation the committees concluded that there were no grounds for believing that the gene for ampicillin resistance in maize could be detrimental to the health of humans or animals.
Some of the honourable members have stated that there are documents on the long-term risks for health and the environment in connection with the genes that are found in this maize. However, none of the scientific committees which examined the application and all the information made available was able to find any scientific basis for such effects. Since the Commission took the decision to permit the Ciba-Geigy GMO maize, it also decided to publish the reports from the three scientific committees. The Commission's secretariat therefore made arrangements for an official submission to the European Parliament. Thus on 18 December the Commission took its decision on the basis of the reports produced by the three scientific committees which, as we already know, were unanimous.
This decision came into effect on 23 January 1997 and, following announcement of the necessary consent by the French authorities at the beginning of February, the product was cleared in terms of any adverse effects on health or the environment. The maize may therefore be used like any other type of maize, but the decision does not of course exclude the application of other EU legislation.
With regard to France's attitude, the Commission can only inform Parliament that on 5 February 1997 France, in accordance with the directive, granted Ciba-Geigy consent to market the Bt maize for use as any other traditional type of maize.
In order that this maize may be cultivated in Member States, however, it is first necessary that it be incorporated into the common lists of plant types, in accordance with Council directive 70/457 which once again has been modified by directive 90/654. This directive does not deal with the health or environment aspects. It lays down the requirements which plant types must fulfil in order to be regarded as new types. Member States may reject applications for the registration of plant sorts if they are of the opinion that they do not fulfil the necessary requirements. According to the Commission's latest information, the maize has not yet been included in any plant type catalogue, which means that the maize cannot yet be cultivated in any EU country.
On 14 February 1997 - and this is the last aspect I will deal with here - the Austrian authorities informed the Commission that marketing of the Ciba-Geigy maize had been banned in Austria on the basis of a ruling that came into effect on that same date. This position had also been arrived at in accordance with the directive, namely article 16. In addition Austria submitted a scientific justification for its use of article 16. The information submitted by Austria was naturally presented to the three scientific committees which had dealt with the original application, for their comments, and the Commission has not yet received the committees' assessment of the information. Against this background Luxembourg has taken similar action, and Italy has done the same.
I hope that, following my explanation - which I must acknowledge has been rather detailed - Parliament will recognise the role the Commission has played in this matter and that it will concur with our reasons for approving the Ciba-Geigy maize in line with the directive. I also hope that I have been able to demonstrate that the Commission has displayed the greatest care and taken advantage of all the courses of action available to it, in accordance with current legislation, in order to take as cautious a decision as possible. We did not take our decision until we were sure that all the safety aspects had been thoroughly examined. By means of our last decision on the labelling of all GMOs within the area of application of directive 90/220, we have ensured that consumers know what they are getting.
Mr President, we asked for this debate so that we could discuss with the Commissioner the question of what happens next, now that Luxembourg and Austria have declared a ban on imports. I understood the Commissioner to have said that she is not prepared to examine in depth the new scientific evidence that these two countries have submitted, and that she is also not prepared to examine Parliament's proposal - which I hope we shall be voting on tomorrow - to the effect that any decision should be postponed until all reservations have been removed, including, for example, the reservation - which has not been examined at all - that this foreign genetic material can be absorbed by the gastro-intestinal tract.
We are faced with a major problem involving democracy and consumer policy. I should like to ask the Commissioner how she feels about postponing the decision until investigations have been carried out. I should very much like to know how she assesses the studies and findings that Austria has submitted, and I should also like to know - and I have already asked this question - why this product is not covered by the novel food regulation.
I cannot understand what all the fuss is about. We are here to conduct a debate, and if the Commissioner has not answered these questions, then it is our job to raise them again. Mr President, would you please ask the Commissioner to deal with these specific questions, which have not yet received an answer.
Mr Bowe, I cannot give you the floor while another Member is speaking. I have not yet given you the floor, and in any case you cannot raise a point of order while another Member is speaking. It is for the President to call the speakers!
Mr President, on a point of order. I am somewhat confused. I thought we must have started Question Time to the Commission although it is only Monday. I was absolutely astonished because I thought the Commissioner was going to reply to the debate and that we were going to hear other people speak. I was astonished to hear Mrs Breyer speaking again and asking questions. Can you assure us, Mr President, that in future we will follow the list of speakers and not allow Members to intervene with long questions out of turn?
Thank you, Mr Bowe, but under the Rules of Procedure I could give the floor to Mrs Breyer, and I did so. Normally no Member can speak twice on the same subject, but when a Member is a rapporteur, as in the present case, the President can give her the floor a second time.
Mr President, I have listened attentively, Commissioner, to what you have said, and I gather from your very correct and very comprehensive remarks that you, as a person, have taken a great deal of trouble to ensure that the consumers of the European Union are protected and informed. Most of us, here in the European Parliament, have never doubted that anyway.
Unfortunately, as the Commissioner who spoke before you has already indicated, the Commission always takes its decisions as a collective body. We can remember perfectly well which Commissioner, in the past, was in favour of labelling or consumer information.
As you can well imagine, I very much welcome your remarks about amending the annex to the directive controlling release into the environment with regard to the labelling of all genetically modified products - all of them, please note, which goes farther than the novel food directive.
This Parliament has been campaigning for a very long time to ensure that seeds, genetically modified foodstuffs, and other products too, are labelled. Until now, the majority of Commission members did not agree with us but, even when progress moves at snail's pace, sooner or later it will reach even the Commission.
I am not quite so much in agreement with your comments on the approval of genetically modified maize. The main reason for our oral questions was not labelling, but first and foremost the conviction that many of us hold, that the approval of this genetically modified maize has happened too soon, and perhaps should not even have happened at all. At all events, it comes at a time when doubts about safety have not been completely removed. And I have to admit, Commissioner, that your remarks have done nothing to remove by own doubts.
However, your comments have once again made it clear that not only is the comitology procedure that is used in the European Union unsatisfactory, but it also, quite obviously, leads to blatantly wrong decisions.
It is not acceptable that there should be scientific committees, which are not subject to any democratic control, and which take decisions on behalf of all of us. Therefore, Mrs Bjerregaard, I should like to ask you for clarification on this point. You supplied the scientific committees with all the information, but did you ask them any specific questions? Did you specifically ask the scientific committees, for example, what ampicillin resistance means, or perhaps how an antibiotic gene can act as a marker gene? Or did you, for example, take a close look at the conclusions of the hearings on this subject? Did you ask why this genetically modified maize is not permitted in all the US Federal States? And do you share my opinion, and the opinion of my group, that the comitology procedure cannot be in the interests of consumer safety, and that we will therefore have to change it at the Intergovernmental Conference.
Mr President, we must thank the Commissioner for the information she has provided.
But we are not much reassured, since we have here two fundamental aspects: one the maize as an end product, a foodstuff, which might very well be fully in line with the approved standards such as the latest regulation on new foodstuffs. We must check whether these scientific committees have in fact, with the criteria approved in this regulation, been able to give what we might call their seal of approval to this report. We cannot allow it to be said that this regulation was adopted shortly afterwards because this is not merely an administrative procedure. It is a question of reassuring all our citizens that the new foodstuff is safe and not harmful to health or the environment.
The second aspect is the seed as a vegetable variety, which is also, from what we have heard, giving rise to many problems. These are two radically distinct matters. Finally, we the Members of the European Parliament, have been rather guilty of placing greater emphasis on labelling than on real guarantees that products are safe. And you and the Commission are now going to solve everything by labelling everything.
Madam Commissioner, consumers demand labelling, but it does not solve the problem of safety. We would therefore ask for greater emphasis to be placed on safety aspects since, although many of my colleagues have dwelt upon labelling in recent years, labelling is an ancillary and not a fundamental matter.
Mr President, as always happens when we tackle such complex matters, both Parliament and public opinion end up split down the middle because they are motivated by obviously divergent and often conflicting interests. The consumer, frankly, has been given little information hitherto but has been made wary by unpleasant past experiences such as the mad cow crisis and the hormone business. He tends to curl up into a ball and reject any kind of innovation, and in the light of what we have heard so far I am bound to say that I think he is right! It has been said that consumers are to be protected as European citizens; but even farmers are European citizens, too, and so they too have the right to consideration and - why not? - protection. Apart from anything else, it is precisely this group, the country people, a weak group under-represented in this Parliament as it is elsewhere, which is in danger of having to foot the bill for the lack of transparency in European and national legislation, the lack of hard facts from the European scientists who have been conducting the research into this subject, and above all the contradictions between Commission and Council and everything that revolves around those institutions.
And so what we have is fear, disorientation and worry. Fear, partly prompted by the speed with which Luxembourg and Austria closed their borders to the trade in transgenic maize. No problem for them, because this kind of product is not of major importance to them. It is amazing that France, having said yes, suddenly said no, on grounds that are frankly not very convincing. In Italy, too, we said no, not on the basis of reliable scientific information but because of widespread emotive reactions. You'll never be wrong if you say no, we thought. Health is the first consideration, the protection of public health, and the second consideration is the protection and security of the markets. Why not try to defend both these objectives a little more coherently? Let us avoid repeating the disastrous mad cow episode, when we were forced to pay - and we still are paying - for errors that could have been avoided!
After all, in favour of transgenic maize it seems that there are certificates issued unilaterally by the United States; but the issuing bodies should be above suspicion: first the Environmental Protection Agency, then the Ministry for Agriculture, and finally the Food and Drugs Administration, although in this latter case the situation may be less clear in that the institution concerned has just recently been the subject of inquiries and reviews.
Precisely in order to avoid what happened in the case of mad cow disease, when in six months this House suddenly had to attend to a mass of facts and scientific information, we wonder why, in order not to waste time, the American research reports were not obtained and compared with the European ones. That would enable us to avoid a situation where, perhaps in a few months' time, we find that the fears of the consumers were justified. On the other hand, it would be equally embarrassing and unfair to discover the reverse - to discover that unjustified measures were taken and that the European market had been brought to its knees to the benefit of the American market.
I should say this would be a classic case of locking the stable door, as they say, after the horse has bolted. In any event, I believe that both this debate and the statements made by the Commissioner reveal a clear intent to adopt a consistent course of action: either transgenic maize can be produced in Europe, too, or we are not going to allow it to be imported. It seems such an easy solution, so simple. The only question is why it was not adopted earlier.
Mr President, far from learning the lessons of the mad cow crisis, in other words, of a disaster of which we cannot yet measure all the consequences, the Commission is pressing doggedly on and authorizing the importation, without any restrictions, and the placing on the market of transgenic maize. This decision was taken by the Commission despite the negative opinion of thirteen of the Member States and the negative opinion of the European Parliament. It was taken under pressure from the American exporters and the chemical multinationals.
The compromise resolution signed by our group condemns the irresponsibility shown by the Commission and highlights the fact that economic and commercial pressure took precedence over considerations relating to public health and environmental protection. To the letter, these are the conclusions of the commission of enquiry into BSE. The Commission has thus learnt nothing. After beef, it is prepared to let European consumers run new risks by giving the market and free competition priority over public health.
Our group reaffirms that food safety must be the absolutely priority concern in any decision regarding food products. Transparency must be guaranteed, and the opinion of scientists must be taken into consideration. No one can be sure that there is no danger to human health, no risk for the environment. The conclusions of your scientific committees, Commissioner, do not convince me. Who could have proved, before the mad cow crisis, that the prion was transmissible to man? And yet, ordinary common sense might have suggested that ingesting infected flour could not be without danger. Life has proved that, but, alas, it was too late.
Does this disastrous experience need to be repeated? It is not true that we have all the safety necessary. That is why we are asking the Commission to go back on its decision and to promulgate a moratorium on the importation and the placing on the market of genetically modified products, until scientific guarantees have been obtained. The Commission must respect the opinion of Parliament, most of whose speakers have expressed keen anxiety. We also propose that, given the complexity of the problems raised, an ethical committee should be set up, at European level, on issues affecting food, public health and the environment.
Mr President, ladies and gentlemen, it seems to me that the serious aspects of this transgenic maize business include the Commission's decision and the institutional aspects it involves. It is an obscure decision which, as many Members have emphasized, clearly shows how the Commission, at that time at least, had learned nothing from the more serious affair of BSE.
It is a decision, then, which we are once again called upon to contest today, as we have already done previously, and as a large majority of Member States has also done previously; but the Commission has apparently showed an arrogant disregard for those protests, perhaps persuaded by market interests which have little in common with the interests of the consumer and of public health.
So I turn to the Commissioner for the Environment and ask her what the Commission has done in the meantime, perhaps because of Parliament's action. I know that a Scientific Committee on Genetically Modified Organisms is to be set up, and I know about the proposals made on 2 April and have duly noted them; but I do want to ask Commissioner Bjerregaard specifically: what does the Commission intend to do in view of the decision taken by Austria and Luxembourg to invoke Article 16 of European Union Directive 90/220/EEC, which allows a Member State to suspend the marketing of genetically modified organisms for reasons of public health or environmental protection? Faced with a decision that has been adopted in opposition to your own approach, but on the basis of very serious scientific documentation - because if those two States have taken a decision like this there must be a reason for it - does the Commission not, possibly, intend to suspend or withdraw that authorization, as the European Parliament wishes?
Mr President, we have now heard the Commission's very thorough report and it would now seem possible that there is not in fact anything for which the Commission is to be reproached, but at the same time I feel that this debate - and Mrs Roth-Behrendt has also touched on this - shows that we need to take the procedure contained in 3A into account and that we must ask ourselves what criteria must be taken as a basis for permitting modified plants in general. It is clearly absurd that 13 Member States should wish to ban a postponement, and that two Member States, who later regretted their positions, should be able to push this through. It must also be recognised that it is equally absurd to develop plants which are resistant to a fairly specific herbicide when we know at the same time that the waste seed from the sowing process, which contains the resistant gene, cannot be eradicated, so growers are forced to use yet another spraying medium. It is quite simply wholly unacceptable to grant permission for any use of modified plants of this type. I therefore believe that, if people wish to engage in this modification exercise, they must establish whether it is possible to do so in such a way that it is viable, that it is seen as socially responsible, and not in such a way that the big firms, which make their living by selling herbicides, end up wasting more money than they have in the past.
Furthermore I have heard - and this is a question to Ritt Bjerregaard - that the Commission stated last week that it intends to propose various amendments to directive 90/220/EEC, at the same time as the Parliament is considering the proposals that have already been submitted to it. Is it right that we should be considering new proposed amendments to the directive?
Mr President, Austria, like Luxembourg, has imposed a ban on exports of genetically modified maize, on the basis of both ecological and health reservations. In addition, the people of Austria instinctively reject the idea of genetically modified maize. I believe that we have a duty to take into account the instincts of the people that we represent here.
In Austria at the moment there is a petition for a referendum against genetic manipulation, and we are expecting a record level of participation.
If you argue that scientists have found that there are no reservations about genetically modified plants, that says nothing about the real dangers: it merely says something about the way science works. And in this area in particular we all have reason to be sceptical, because we know that a substantial proportion of scientific research has for a long time now been contract research carried out for multinational companies which, for economic reasons, are interested only in their own specialized sector.
Mr President, Commissioner, ladies and gentlemen, the Commission, as a collective body, is obliged, under Article 130(r) of the Treaty on European Union, to enforce and implement the principles of precaution and prevention in order to protect the environment and health. These principles of precaution and prevention did not enter into the debate when the decision to allow genetically modified maize was taken on 18 December, as we can see if we read the Commission minutes, as published in a French newspaper. Only a few members of the Commission represented the viewpoint of the citizens of Europe, and spoke out in favour of taking health and the environment into account. Much greater in number were those who felt that relations with the USA were more important. That is to be regretted. The scientific committees have given their expert opinions, and a hearing has also taken place.
It would be interesting, however, to know - and this question has still not been answered - why the British Advisory Committee on Novel Foods, which Mr Bowe has already mentioned, was not invited and involved. It was, after all, this committee that expressed, very specifically, the reservation about the possible development of resistance to antibiotics.
Nor has it been explained why scientists from the USA were not invited. They would not only have been able to confirm what Mrs Roth-Behrendt has told us, namely that the genetically modified maize is not permitted in all US Federal States, and specifically not in those where genetically modified cotton is already permitted, but they would also have been able to tell us that the IPE has also prohibited the use of genetically modified maize for the production of popcorn and sweetcorn. What does it mean, then, for European farmers and for European consumers, when the Commission provides only very incomplete information?
I believe that this is particularly important because we know nothing as yet about the long-term effects, such as whether other plants could develop resistance to this crop protection product, or whether there is resistance to antibiotics, because we have not yet had this genetically modified maize for long enough to have carried out a study that might have provided evidence of the long-term effects on human beings, on animals and on the environment.
I think that on the basis of all these facts it would have been more sensible not to take a decision so quickly, but to find out, first of all, what is happening in other countries and other continents, and although it is a good thing, and an important one, that you, Commissioner, are now proposing an amendment with regard to labelling, in the context of the approval procedure for genetically modified products in the European Union, for this particular labelling it has come too late. We are talking here about shutting the stable door after the horse has bolted.
Mr President, the biotechnology industry has long been identified as a key to the future success of European enterprise. It is one of the areas expected to grow substantially in economic importance over the next 20 years. I hope it will be the source of many badly needed jobs in all our Member States. However, to date very little has been done to encourage investment in the research industry in Europe. Even in this Parliament our discussions often degenerate into unsubstantiated and negative comments which confuse public opinion.
The legal basis on which new foods or food ingredients developed by the biotech industry can be cleared for marketing throughout the European Union is, to say the least, a lot less than clear. We urgently need a clear and full set of rules on genetic manipulation, indicating the safety tests which must be undertaken before new products are placed on the market. I would like to welcome here the Commissioner's comments this evening.
In the absence of a full legal basis, biotechnology firms are investing in Japan and the USA, where there is much greater legal certainty about the marketing of new inventions. So far, we in Europe are unable to ensure the safety of these new products, unwilling to accept evidence from Japan or the USA and, at the same time, we have failed to develop a comprehensive legal basis to deal with consumer safety.
Three separate scientific committees consulted by the Commission before it authorized the marketing of genetically modified maize reported that there was no basis to prohibit, on safety grounds, the marketing of such maize in Europe. We can reject this advice. We can say that the scientific committees were unrepresentative.
However, if we are unhappy with the scientific committee system, we must establish another system. I strongly favour the system established in the USA, which has proven its worth over many years. The Food and Drugs Administration has a good track record in food safety. I agree completely, as indicated in the resolution before us, that public health and food safety must be placed at the top of our agenda. As well as ensuring safety, we must also establish a system for monitoring genetically modified organisms before they are allowed into the environment.
In conclusion, trade in food and food ingredients is global in nature and governed by GATT/WTO agreements. If our industry and agriculture are to thrive, they must be fully supported by clear and comprehensive consumer protection rules, otherwise they will have to face unfair competition, mainly from the United States.
Mr President, ladies and gentlemen, it is important to mention that we have nothing against research into and use of bio-technology in agriculture and I must underscore and stress that this is a field in which safety, the risk to foodstuffs, the protection of public health and environmental protection simply must come first in the decisions to be taken.
It is therefore clear to me that the Commission's unilateral authorization of imports of genetically modified maize once again shows that a decision had been taken placing the economic interests of the big multinationals and large-scale importers above those fundamental criteria and priorities.
As we might have expected and did expect - this is nothing new to me - and I have no personal axe to grind with Madam Commissioner Bonino - the Commission has learned nothing from the mad cow crisis which came under its aegis.
The Commission should therefore immediately review that authorization and take measures, jointly with the Member States to see that before any decision is taken on genetically modified products there should first, and I repeat first, be thorough and independent scientific tests plus a detailed public information campaign on the types of manufacture and respective composition. That is the only way to help to restore consumer confidence and to effectively safeguard public health.
Mr President, as our knowledge of biotechnology grows, so the extent of the difficulties increases too.
We are at the beginning of a biotechnological revolution. Now that the principles of the construction of genetic material are starting to be known, a wave of research into humans, animals and plants is bearing down on us, on which we need to define our views. Leaving aside all the procedures and the details, I wish to make one thing clear: let us as human beings never think that we can overcome disease, disfigurement and death through our knowledge of organisms. That knowledge will always be incomplete.
That is why the discovery of this or that gene to combat a disease or a mould will always be a partial solution. The real problem, the frailty of creation after the Fall, still remains. Everything we can do to ease suffering is to the good, but it does not help us to resolve the real problem: it is simply tinkering at the edges.
These are things that we must establish a priori, but let us now turn to the specific case of genetically modified maize.
It is clear that there was little support for authorization in the Council. That is a sign that we are dealing with an important issue. It should at least have made the Commission rather more cautious in its approach.
Austria and Luxembourg are opposed to the authorization of modified maize. That must in any event be respected. No country can be forced to accept such sensitive material. I therefore support paragraph 8 of our joint motion for a resolution: the decision to authorize this maize should be reviewed.
If we are going to take the precautionary principle seriously, then more independent scientific research is needed. It is no disgrace at all to have to recognize that our knowledge of the effects of genetic modification is still not great enough.
Mr President, the Commission's new proposal for the labelling of genetically engineered products is in itself in order, because it will be able to shed light on one of the grey areas remaining in the novel food provisions. One might wonder about the fact that the sound reasons expressed by the majority in Parliament did not at the time have any impact on the Commission, after which it is now suddenly bowing to the media storm that has broken out. In fact the Commission has not come to terms with the compromise reached on novel food.
Even if the Member of the Commission tells us that we are not to consider genetic engineering in general, this does not alter the fact that we face the risk that agriculture in the EU is being pushed in the wrong direction. We are risking monocultures which are dependent on specific sprayed substances, and precisely because of the monopoly they have and their great expansion, this increases the risk of natural disasters which may even result in a shortage of foodstuffs. And where is the biological diversity we committed ourselves to promoting?
The Commission is not only under obligation to comply with directive 220. The Commission must respond appropriately to the whole of the acquis , and it is clear that people on all sides in Parliament are expressing the view that insufficient respect is being shown for the principle of caution and perhaps also in connection with other issues that have already been raised. For example, a number of speakers have expressed their concern about ampicillin and their agreement in this area that risk assessment is called for, even if the committees have been questioned again.
With regard to the decision-making process it is difficult to argue that a procedure in which the Commission and one Member State can prevail over 13 other Member States is in any sense part of a democratic system. Such a procedure needs to be changed, and I would like to ask what initiatives the Commission has taken in this connection. I would also like to ask the Commission Member what procedure would be followed when it comes to inclusion on the list of types. If a single Member State is against inclusion on the list of types, which EU procedure will come into effect, and which criteria will be used as a basis? Will the type in question be rejected, or will the individual Member State only be able to accept a decision at an EU level?
Mr President, the people of Europe must be completely confused. Here we have a decision by the European authorities on the labelling of genetically modified foodstuffs, and at the same time, while this decision is being reported on, the Commission allows the importing of maize and soya which are intended, amongst other things, for food production, without making any provision for labelling.
Who is responsible for this confusion, which on the one hand discredits genetic engineering, but on the other hand also weakens people's confidence in the European decision-making process? It is quite clear that the European Commission is responsible.
The Commission has blocked the novel food regulation, which we in the European Parliament decided on in the spring of last year. And if Mr Bangemann and the whole Commission had taken on board Parliament's amendments, then by the summer of 1996 we would have had a valid labelling regulation. The Commission has also left it too late to amend Directive 220/90/EEC, because it is illogical that we should want to label foodstuffs but not their raw materials. How is the food manufacturer supposed to label his products?
However, I also believe that the fundamentalists are jointly responsible for confusing the public. They are stirring up fears that any foodstuff that has anything to do with genetic engineering poses an enormous risk to the consumer. Mrs Breyer talks about a full-scale attack on our health.
I would be more inclined to agree with her fellow-member of the German Bundestag, who says that there are no horror plants growing in the fields. Even ampicillin resistance, in my opinion, is not a risk. I would also say, however, with equal vehemence, that it is also unnecessary, because what can be done by means of ampicillin resistance can also be achieved by other means, and that must happen as soon as possible.
We want to have genetic engineering, but it should not be introduced secretly, and we must put an end to this confusion once and for all. Mrs Bjerregaard and the European Commission as a whole have the power to end this confusion. Before 15 May, in other words before the novel food regulation comes into force, they have to call a meeting of the Scientific Committee on Food, and it must be made clear that provision is being made for comprehensive labelling for all products, so that this mess can finally be cleared up.
Mr President, the Commissioner went into a lot of detail in his defence of genetically modified maize but he was not very convincing.
I had the feeling that I was listening again to what we were told about mad cow disease. We were told something along the same lines in that case, and everyone knows how it ended up. I maintain that this decision has all the makings of a crime against the health of Europe's people.
The Commission should recognize that it has been caught yet again perpetrating a crime against the citizens of Europe. It must stop serving Mammon - Ciba-Geigy, that is to say, and Monsanto, because it, too, is promoting this type of product and seeking a licence - and start to serve the interests of the people of Europe and to look after their health. Mr President, we made a mistake when we did not proceed with the decision that we took in a previous part-session in connection with the motion of censure against the Commission over the mad cow business. It seems that that encouraged the Commission to continue with such crimes on a systematic basis.
Mr President, ladies and gentlemen, our group does not assume that it has a monopoly on the truth, nor are we so anxious to brand the Commission as irresponsible. In any case, what the Commissioner has said, recalling the decisions made on 2 April, shows that there is awareness and that efforts are being made, even if a little late in the day, to remedy a situation of lasting legal uncertainty. The resolution contains two important points, one of which is relevant here as relating to aspects which interact with environmentally compatible agriculture. Mention has been made here of the collegiate nature of the Commission; yet one does get the feeling that it works rather too much in separate compartments. A conference was held in Cork on agriculture, the rural world and environmentally compatible agriculture, and at that conference it was said that agrienvironmental measures should become central to the new CAP, and yet here we are moving towards decisions which will endorse a massive increase in the dosage of a particular toxin - a toxin which involves the risk of developing a new generation of insects that will be resistant to an environment-friendly insecticide. Or we are in danger of making extensive use of a herbicide, with the consequences that can entail for the water in which that herbicide is soluble.
This is another area in which a more circumspect attitude would have been appropriate, profiting from the BSE experience. We have no prejudice against biotechnology. It was actually in the Commission's communication of June 1994 on the future of biotechnology that it was stressed how the future of the sector would be governed by a policy of risk control, creating a new feeling of confidence among the public. That is what we must get back to today, to prevent the citizen wondering just what kind of Europe this is going to be, and whether it is a Europe that is genetically incapable of responding to his fears and anxieties.
Mr President, Commissioner, I am in favour of making the debate about the use of genetic technology more objective. I believe that genetic engineering is an intellectual technology, a technology of the future, with special significance for medicine. Biotechnological medicines are already being used today in the treatment of cancer, diabetes, heart attack and multiple sclerosis.
Objectivity, however, has two sides, and therefore, Commissioner, it is still, objectively, incomprehensible to me why the Commission has authorized the importing of this maize, despite the fact that thirteen out of fifteen Member States were against it.
I also find it objectively incomprehensible that the warnings of the Scientific Committee on Food have been ignored. Did not something similar happen in connection with BSE as well? And, we are told, any effects on health are possible but negligible. Have we not heard those words somewhere before, and not too long ago either?
As always, ladies and gentlemen, Austria has provisionally banned the marketing of the product in question, following new scientific findings. But the fact is that because, on the basis of the new scientific findings, there are two issues in particular that have not yet been finally cleared up, namely the question of the possible transmission of resistance to antibiotics and also the problem of the possible development of resistance to the BT toxin, and because further scientific investigations will be necessary in order to come to a definite conclusion regarding these risks, Austria has imposed this ban.
I would ask you, ladies and gentlemen, but especially you, Commissioner, to agree that the approval of such a controversial product should be made, once again, the subject of a thorough, objective investigation!
Mr President, I speak in this debate as someone who is both a politician and a scientist. Science and technology, I am afraid, generally lack the hard certainty of mathematics. Two plus two will always equal four. Science and technology are less certain. They are rarely absolute. Science is about judgements, about weighing the evidence and drawing the appropriate conclusions. On the basis of the evidence I have seen and read, my judgement is that the genetically-modified maize is safe for consumers. But - and it is an important but - I and the scientists (the experts) may well be wrong. They may not have yet seen enough. There are many examples of scientists and technologists being in error. The Tacoma Narrows Bridge collapsed despite the engineers. The Challenger blew up despite the technologists. BSE seems to be transmissible to human beings despite the views of the scientists and the experts. Therefore, as a politician, I believe it is necessary to give consumers the tools to make different choices from mine or those of the experts, on the basis of their own informed judgement. This means that labelling is clearly needed for those products that contain genetically-modified organisms - some would say, for those products contaminated by genetically-modified organisms.
I therefore welcome the decision by the Commission on 2 April. However, what I do not understand is why they talk about retrospective legislation for genetically-modified maize and the other organisms in respect of which permission has already been applied for. On that basis one would not be able to put health labels on cigarettes because they are already in existence, or to demand that cars that already have been bought by consumers should abide by new speed limits. I do not want retrospective banning. What I want and what I now demand, is that in future labelling will occur for all genetically-modified organisms used in food products.
Mr President, Madam Commissioner, ladies and gentlemen, I should like to raise four questions which I regard as fundamental in this debate:
First: I think that the composition of genetically modified products ought to be stated in more detail, as medicines are today, as are the foodstuffs we all know and eat as a matter of course. However, as one of the previous speakers mentioned, we need to set up clear procedures, safety dossiers, testing, certification, placing on the market which are more akin to the current procedures for medicines than to those for foodstuffs. I am not yet convinced that Europe has consistent mechanisms for analysing these dossiers, including the impact on the environment, the effect on cultivated areas and possible interaction with other types of crops or animals. None of this has been done. There should however be a complete review of the licensing systems.
Secondly: the question of labelling. I shall simply say that I entirely support what my colleague, Mr Ford, said on the matter.
Thirdly: the question of GATT. Madam Commissioner, do not be swayed by what Sir Leon Brittan said. There is no established GATT philosophy on this. GATT settles such questions on the basis of the SPS, the sanitary and phyto-sanitary code, which is a scientific code. In the absence of any precepts it finds what it can in the ISO standards or the Codex alimentarius . These standards are very often inadequate because they are not based on the lowest common denominator. When there is no established scientific basis, as in the case of hormones, the GATT has a problem - a difficulty. As rapporteur on GATT and the environment I know a little about the relevant legislation and I do not see how it is possible to simply say that GATT is preventing us from taking the precautionary the measures required in this matter.
I should like to end, Mr President, with a final point about agricultural policy which Mrs Jensen raised. This is the fundamental question. Quite apart from protecting ourselves with all manner of certificates, we must ensure that there is a place for alternative agricultural products with distribution networks through to the hypermarkets and supermarkets: an alternative not based on such genetically modified products or intensive chemical treatment, otherwise the consumer will have no real choice.
Mr President, Commissioner, to my mind, traceability and labelling are, clearly, and more than ever, common knowledge and, in any case, topical.
The simplest traceability method, where plants are concerned, would obviously be to colour genetically modified products red or blue, with plant-based colouring which is not harmful to health. In this way, at least, it would no longer be possible to cheat society and its citizens.
I would not like people to be able to misinterpret my words here, and say: ' These MEPs are against modernity and against research' . No, quite the opposite. But there is research and research. Where agriculture and food are concerned, there are enough products available to the consumer, at least for those who have the means of paying for them since, as is well known, those who do not have the means of paying for them are not taken into consideration, isn't that so? We need science, but science must help humanity and not make it eat products which contain death.
Competitiveness, which was put forward as a reason a while ago, carries some weight, and also has its price where human health is concerned. Now, competitiveness plus competition, monetarism plus finances - this has nothing to do with health. And, for me, economy is health, as there would be no point in feeding people cheaply if we must spend lavishly on health.
Commissioner, I am not with you when you offer guarantees on the unknown: you act as if you were in possession of the infallible truth. The speeches by our colleagues give rather an image of the Commission as a political decision-making authority which is irresponsible, if not incompetent.
The Commission has not understood a thing, some will say. Myself, I think on the contrary that it has understood well that the European Parliament is a House which lacks courage so much that one can impose on it, or even make it take political actions which are all the more important as there is a discrepancy between them and its speeches.
I shall conclude, Mr President, by saying that in February, on censorship, the European Parliament was afraid. Today, it is weeping over its inconsistency. So, let the Commission continue to take advantage of it, for the day our Parliament finds the path of courage and pride, playtime will be over!
Mr President, Commissioner, a lot of things have been said, so let me first of all ask a question. In my opinion, it makes absolutely no sense at all, on the one hand to prohibit the production of GMOs in the EU, and on the other hand to import products made from genetically modified maize, such as popcorn, into the EU, in certain circumstances - and that is my question to you, Mrs Bjerregaard - because to do so is to render meaningless the votes of those countries who are totally against these products, and as far as the consumers are concerned it is just a load of eyewash.
It has not yet proved possible to kindle a deeper public understanding of green genetic engineering, in other words the development and breeding of genetically modified plants. PR campaigns are not enough to bring about a better understanding. Science and the economy need to make themselves more understandable. This means taking into account the questions and concerns of the average consumer, the man in the street. The possible risks of green genetic engineering have been overestimated, in my country for example, according to the opinion of the Technology Council. The risk of undesirable developments arising from the breeding of herbicide-resistant plants is less than in conventional breeding, because only one gene is being transferred, under controlled conditions, rather than a large number of different genes. However, things are not made any easier, for those in favour of the prejudice-free treatment of genetic engineering, when the new breeding possibilities are used, for example, to make plants that are adapted to pesticides, rather than the other way round. This whole debate, including the issue of transgenic maize, cries out for more objectivity.
Transgenic maize, yes or no: to my mind that is not an agricultural question, but rather a question of competition. Genetic engineering is not the solution to all our breeding problems, and nor is it the loathsome work of the devil which, once out of control, threatens our very existence.
Finally, let me just make the following contribution to this debate. It is a great mistake to believe that, if we did not allow anything new, everything would carry on in as it was before.
Mr President, unfortunately time will not permit me to go into detail on the many questions that have been raised. This is somewhat frustrating, since it is an important debate and there are many issues which deserve to be commented on.
I would like to start with a more general comment. There has been a consistent theme to the many contributions we have heard today, and reference has been made to the general political concerns and to the concerns that are being clearly expressed by the populations of Europe. I see my own task, and also yours as members of Parliament, when such concerns are perceived to exist, as one of finding out what possibilities there are, and what framework we have, for responding to those concerns. This means that we must ascertain what scope we have for providing assurances in response to the concerns raised. This is what we have attempted to do, both in connection with the maize and in connection with labelling. This is the area of difficulty which many other speakers have addressed, and in connection with which neither you as members of Parliament nor I, as the Commissioner, are able to draw on the necessary scientific background for the all issues on which we must take decisions. What we must do, under such circumstances, is ask people who are competent. This does not mean that we ourselves have no responsibility. Nor does it mean that we do not end up with a political decision, because we do in fact. That is what you do in Parliament, and what we do in the Commission, but we do have an obligation to give the best possible assurances.
I believe this is what we have done. Therefore I do not think that a number of you have been completely accurate today when you state that we did not take account of the fact that many Member States were against the recommendation to approve this maize. We did take account of them. Not only did we follow the procedures correctly in accordance with directive 90/220/EEC when we approved the case. We also sought the views of three scientific committees, which was not a requirement under directive 90/220/EEC. We wanted to obtain further assurances. These three scientific committees then considered the matter and set up a meeting at which they also called on experts from the USA, amongst others, for the precise purpose of seeking assurances, not least in connection with ampicillin. We may therefore say that we have to this extent sought to make maximum use of the possibilities open to us under the existing legislation, wherever there was any chance to do so.
This of course raises questions about committee procedures, which Mrs Roth-Behrendt and several other speakers have addressed. Naturally I agree that this is an IGC issue, but it also has to do with the revision of directive 90/220/EEC. There must not be any doubt whatsoever about the fact that I do not think the committee procedure on which the current directive 90/220/EEC is based is suitable, and it is my view that it must be reworked as part of the revision process; in this way we hope to have a proposal to put to Parliament here before the summer recess.
There is another aspect which affects the substance of the matter we are discussing, and that is the question of marker genes. It is important here that we produce some guidelines for the future. I agree with the views which several of the speakers have expressed here today. I therefore feel it would be right to say that we have done quite a lot to protect ourselves as much as we possibly can. Equally I agree with Mr Ford, namely that we can do no more than take action against the background which science provides us today. We have no alternative, and we must take political decisions against the background that present circumstances make available to us.
I am very grateful for the good advice which I will be able to carry across for dealing with the legal aspects of other areas in which decisions are to be made; so I have reason to hope it will have some influence. I believe it is most important in this debate that we have sought to obtain as many assurances as we can. As several people have indicated, we have sought to give consumers the best guidance we could by guaranteeing labelling, and we are endeavouring to make up for the shortcomings of labelling, recognising that there are companies which have already sought approval, so I am able to say, on the basis of the reports we have already received, that I am extremely hopeful.
Finally it has been mentioned in various contributions, particularly from the Austrian members of the Parliament, that we should look at the new scientific results that have been produced in Austria. I agree with this view. We must of course do this, which is why we have arranged for the material received from Austria to be forwarded to the scientific committees so that they can make an independent assessment of it.
I therefore hope that this debate has served to clarify various uncertainties and I would add that it is my own view that the debate has been useful and that it will prove helpful and of particular value for communications in this whole area, a view which several other members of the Parliament have expressed here today.
The joint debate is closed.
The vote will take place tomorrow at 12 noon.
Protection of workers against carcinogens
The next item is the recommendation for the second reading (A4-0072/97), on behalf of the Committee on Employment and Social Affairs, on the common position adopted by the Council with a view to adopting a Council Directive amending for the first time Directive 90/394/EEC on the protection of workers from the risks related to exposure to carcinogens at work (C4-0637/96-95/229(SYN) (Rapporteur: Mrs Ojala).
Mr President, it is estimated that every year in the European Union some 10 million workers contract an occupational disease or are victims of an occupational accident. This represents a considerable amount of human suffering and gives rise to substantial economic losses. In 1992 the cost of this phenomenon was put at ECU 27 billion.
Article 118 a of the Treaty establishing the European Community stipulates that the Member States must pay particular attention to encouraging improvements in the working environment in order to protect the health and safety of workers. This represents a major challenge for the European Union. Citizens feel themselves to be at some remove from the European Union's activities, see no clear evidence of their impact on and benefits in to everyday life. The measures which the European Union takes to improve the working environment must be credible. Measures of this kind will help the European Union secure - if it ever does - legitimacy and public acceptance. People must be made to believe that measures to promote health and safety at the workplace are not simply declarations of intent, but that they reflect genuine concern for workers and their health.
The proposal amending the directive on the protection of workers against carcinogens, currently at second reading, is of fundamental importance. Its aim is to prevent and reduce the exposure of workers to carcinogens. Overall, occupational cancer still represents a huge challenge and, in human terms, each case of occupational cancer is one case too many. For the first time, the proposal for a directive lays down limit values for a benzene carcinogen. At the same time, the scope of the directive is substantially extended to cover, for example, the pharmaceuticals and cosmetics industry, foodstuffs, etc.
Experts now generally agree that some 4 % of cancer-related deaths probably result from occupational factors. In a country such as Finland, with 5 million inhabitants, 18 000 fresh cases of cancer are recorded each year. If it is estimated that some 4 % of those are linked to working conditions, this signifies that some 700 workers contract an occupational cancer each year in Finland. At European Union level that would represent tens of thousands of cases of occupational cancer every year.
When the proposal to modify the directive was considered at first reading, Parliament expressed its determination and its sense of responsibility with regard to the protection of the health of workers exposed to carcinogens. It wished to endorse the approach to the improvement of the working environment adopted by the Commission in its proposal. Parliament tabled 16 amendments to the original Commission proposal, most of which were taken into account by the Commission in its amended proposal. However, the Council took over only five, a decision which I find less than satisfactory. In drawing up its amendments, Parliament showed great responsibility, taking into account both the need for better protection of workers and the technological limits to that protection, so as not to pose too great a threat to the economic and production activities of the SMUs.
Although the Council's decision to fix a limit value of 1 ppm for benzene is welcome in itself, it is regrettable that that limit value will become binding only six years after the adoption of the directive. Benzene is in fact a substance for which no safe limit value can be fixed. It always poses a risk. Exposure to a 1 ppm concentration of benzene over a complete working life causes up to 6.5 additional cases of leukaemia per thousand workers.
In my view, it is also regrettable that the Council's position makes no mention of biological limit values and measuring methods. In the case of benzene, the fixing of a biological limit value would be particularly important, since recent studies have shown that the absorption of benzene through the skin, for example in car repair workshops, represents the main form of exposure to that substance.
The proposal amending the directive on the protection of workers against carcinogens nevertheless constitutes a step forward as regards the protection of the health of workers. As rapporteur, therefore, I recommend that the common position be approved. However, in view of the arguments I outlined above, I regard it as my duty to retable the amendments which Parliament adopted at first reading and which the Committee on the Environment adopted unanimously. I will deal with the amendment tabled by the Greens tomorrow. However, the final result would have been better for workers if the directive had been considered under the codecision procedure. Unfortunately, this has not been the case.
In conclusion, I should like to express my warm thanks to the Members of the Commission for the constructive dialogue and their cooperation with Parliament during the consideration of this issue. I sincerely hope that this directive will finally be adopted during the Dutch Presidency.
Mr President, the Danish Social Democrats are positive about the rapporteur's recommendation regarding the protection of employees in terms of the risk of exposure to carcinogenic substances during their work. However, in this connection I would like to mention some of the views of the Danish Laboratory Technicians Association in this very area, and I agree that what is needed here is tighter legislation. I too am not in favour of the establishment of limits for carcinogenic substances since it has been international recognised that it is not possible to set safe lower limits below which carcinogenic substances no longer cause cancer in humans. As the Danish Laboratory Technicians Association recommends, we must strive for minimal use, and perhaps even for no use at all, so that zero risk can be established in the working environment. When limits are set for carcinogenic substances at a given level, the daily struggle to comply with those levels, in order to protect workers, is made all the more difficult. This of course is tied up with the fact that it is difficult to produce a convincing argument against the logical and technical consequences of the knowledge we have about the possible risks as long as one is thinking in terms of limits for carcinogenic substances.
The people from the Danish Laboratory Technicians Association who have advised me, know where the shoes pinch. This is their daily work and we should listen carefully to what they say. Political attitudes and feelings in general are seldom a match for expert qualifications.
Mr President, I should first of all like to congratulate the rapporteur on this report. I think it is her first - although I am not absolutely sure of that - but in any event she has been able to bring this difficult and complex technical report to a successful conclusion. I also hope - and I say this too on behalf of my group - that the amendments which have been tabled by the rapporteur and the Social Affairs Committee can be accepted by the Commission. Because the point at issue here this evening is of course what the Commission accepts and what it does not. If the Commission does not accept anything in the cooperation procedure, then that is always rather sad in terms of our work. So I am waiting to hear this with great interest.
We are dealing with an extremely serious problem here. Cancer, as the rapporteur has already described, is one of the most serious diseases in the European Union. We know that substances of this kind can be a major cause of cancer, and so this is a very important matter. That also means, to my mind, that the whole question of adopting directives under Article 118a is very important. These often do not involve issues that attract particular attention, but ones where some years later, people see that if the directives have been contravened, very serious damage has occurred. Fortunately, even those who cause the damage sometimes come to realize this, because they have to pay out huge sums in the courts. That is the whole point of this article. It is also why the article has to stay. However, I also entirely agree with what the rapporteur has said, that this article must naturally be a codecision article in the future, not one of the kind it is at present.
I think that the Council itself, as often happens in this kind of case, has done some quite good work. It is also sometimes a good thing to praise the Council, but I would repeat that the amendments, particularly those aimed at securing closer definitions and removing the transitional period, must remain intact. They are in fact the crucial point. There are of course always some amendments which are easy to accept, but which do not actually add a great deal, but that is not the case with those in question here.
I think the whole House is reasonably agreed on this. So the only thing we still have to wait for is whether the Commission agrees with our opinion, and I look forward to hearing the Commissioner on this point.
Mr President, ladies and gentlemen, this directive marks a step forward, especially because for the first time, a limit value is being set for benzene. Our group supports the rapporteur and shares her view that we need to retable the ten amendments from first reading, in particular the amendment removing the transitional period and those which Mr Pronk has also just highlighted on definitions.
However, this directive is aimed only at achieving prevention by setting limit values for carcinogens. I see it as my duty here tonight to draw attention to other diseases brought about by other solvents such as toluene, a major cause of the disease organic-psychic syndrome.
This organic-psychic syndrome affects the nervous system and can result in serious forms of brain damage. The disease is caused by occupational exposure to chemical solvents, and can lead to memory loss and sometimes paralysis.
Surely we cannot take various measures in respect of one disease, but not another? Because of differences in the Member States as regards the use of solvents in dyes and adhesives, worker protection is not the same in all our countries. Certain requirements for these harmful substances have long been established in the United States and the Scandinavian countries, for example. I think that we must provide equality for workers throughout our countries at European level, not just for carcinogens, but for all the harmful substances to which people are exposed.
I hope, Mr President - and I have also obtained some information on this in my own country from the Council - that you will be able to take the initiative on this matter, and that we shall not be left with just this one directive.
Mr President, the proposal for a directive which is being submitted today for second reading meets, in principle, two objectives. The first is to broaden the scope of the initial directive of 1990, in such a way as to include all the carcinogens present at the workplace and to take into consideration all possible forms of exposure. I think I can say that this objective has been attained. All my colleagues are certainly satisfied.
The second objective consists in setting limit values for occupational exposure to a well-known carcinogen - benzene. And here, I claim that the objective has not at all been attained. Benzene has, in fact, been known for a very long time as a powerful carcinogen. There are no more scientific controversies on this subject. And we know that there is no threshold for harmlessness. Consequently, it is vital that a limit value should be set to limit the damage.
Many experts think that a limit value of 0.1 PPM should be set. It matters little whether one talks of PPM or something else - what is important is to compare the limits. The Commission has proposed 1 PPM, in other words, ten times more. Today, it appears that, in the majority of work situations, occupational exposure does not exceed 1 PPM. The Commission is therefore merely ratifying an existing situation. But where things start to get more serious is where, in the initial proposal, it proposed a derogation of 3 PPM for the oil sector. This was already unacceptable in itself and, at first reading, we rejected this derogation, although we accepted the 1 PPM.
What is happening today? We find ourselves, at second reading, faced with a common position of the Council which I call scandalous, as it extends the derogation of 3 PPM to all sectors of activity and, moreoever, changes the maximum period for transposing the directive by two years. It would thus take six years for the 1 PPM limit to be respected.
Consequently, this measure gives the illusion of protecting workers, whereas it does no such thing, and in reality we are, from a distance, following the claims and requirements of the industrial sectors. So we absolutely have to adopt the amendments and I hope that the Commissioner is going to reassure us by saying that she herself will support them.
Mr President, this Directive concerns our working lives and the regulations which will apply to them. There are already countries, Denmark and Sweden, for example, which have stricter requirements than the proposal put forward by the Commission. This shows that it is possible to make tough demands on industry and that these requirements can be met. All limits must be such that the principle of caution can be applied, i.e. there must be a considerable margin in the limit before the level becomes dangerous. It is precisely this which is so difficult to determine as there are so many different types of inhalation and many different environmental problems. This is why, for example, the Commission's limit of 1ppm for benzene cannot be accepted. Similarly, it is impossible to accept the deadlines quoted which can stretch to six years. These are far too long.
But the Directive is a step in the right direction, which is a good thing as it concerns the level of health and safety we want in our workplaces. But I do think that any country which wants to go further in this should of course be able to do so.
Mr President, I would first like to thank the rapporteur, Mrs Ojala, for the good work she has done on this proposal and for continuing to support the Commission in its endeavours to combat work-related illnesses. Both the Commission and Commissioner Flynn and myself appreciate this contribution.
Let met first draw your attention to the political significance of the Council's common position. This is a clear and fundamental expression of how important effective health and safety provisions are in Community thinking. The most important aim of the Commission's proposal has been fulfilled. It is based primarily on extending the area of application of the directive so that it also covers a long list of preparations which were not previously included, and then for the first time it aims to establish limits for industrial exposure to a well known carcinogen, namely benzene. With your help, the directive could be adopted in the very near future.
The Commission would clearly have preferred a shorter transition period before the directive could be fully implemented in the national legal system. But the different sectors of activity need provisional arrangements so that they can fulfil the directive's requirements. In consideration of the fact that the current values in most Member States are much higher than 3 ppm, the time allowed is not so unreasonable.
On the basis of what I have said above, I am sorry to have to report that none of the amendments proposed by Parliament can be accepted at this point. They clearly overlook the fact that the Commission incorporated six of the proposed amendments: 1, 4, 6, 7, 8 and 10 in the amendment proposal, and these are now before Parliament. However the Council rejected these for reasons which the Commission is able, in part, to understand. Even if I am today opposing the amended text of the joint position, I can assure the rapporteur and the other members of Parliament that in practice the Commission will consciously take account of several of the proposed amendments, even if at the present time we cannot incorporate them into the legislation. I am thinking here of proposed amendments 3, 4, 5, 8 and 10 in particular.
With regard to the proposed amendments, I would like to remind you that, in connection with adoption of a joint position, the Commission reserves the right, at a later stage, when the amended recommendation is adopted, to come back with specific detailed proposals in light of the scientific results, particularly with regard to biomonitoring and measurement methods. Regarding biological limits, and here I am referring to proposed amendments 4 and 8, the Commission intends to produce further proposals to establish limits for certain levels in the case of specific carcinogens, where the necessary data is available.
Similarly the Commission will produce clear proposals for uniform measurement procedures. This is proposed amendment 10, and I also intend to make the Commission's intentions quite clear to the Council when this proposed amendment comes up for discussion. The Commission is also in favour of the idea of an updated priority list for the limits - this is proposed amendment 3 - in view of the fact that there is no scientific data for all carcinogens at the present moment. This list does not form part of the legislation, but when the existing data points to the need for a legislative initiative, the Commission will not hesitate to take the necessary action. I would like to take this opportunity of assuring the rapporteur that the appearance of arsenic and arsenic compounds on the list will be dealt with as a matter of urgency - this is proposed amendment 5.
I hope I have thus been able to convince Parliament of the Commission's desire in practice to follow Parliament's recommendations, and let me repeat, in closing, that the text, in its present form, marks an important step forward, and Parliament has played an important part in this result.
Mr President, do I understand correctly that the Commissioner is not accepting any amendment which has been proposed by Parliament? She wants to study them and so on but she does not want to accept any of the twelve amendments put forward by Parliament? Have I understood her correctly?
I understood her differently, Mr Pronk, but in any case it is not for me to answer.
, rapporteur - (FI) Mr President, I too listened with great interest to the answer given by the Commissioner and I must say that it is not entirely satisfactory. The Commission promises to take many things into account in the future, but now, when a solution is required to the problem under discussion, it cannot seem to summon up the will to put pressure on the Council. Even the Commission's original proposal, which, in my opinion, took proper account of industry and its needs, goes too far for the Council's taste. This is highly regrettable, since it shows quite clearly that the Council wishes to hedge on this issue. I know that a further directive is already being prepared, which does give some grounds for hope. I have heard, for example, that a proposal is likely to be submitted in the very near future on arsenic, as referred to by the Commissioner.
However, I am deeply disappointed that this matter should have been dealt with under the cooperation procedure. We are rather perplexed, because we have the impression that you, Madam Commissioner, and the Commission in general pay more attention to the Council than Parliament, and as long as such matters are dealt with under the cooperation procedure this will remain the case. This is precisely the reason why it should be dealt with under the codecision procedure.
Mr President, I shall make this short since I can inform both Mr Pronk and Mrs Ojala that the message is that the Commission is unable to accept the amendments proposed, but with the rider that the Commission agreed with the content of several of them and wished to do more work on the matter.
Mr President, that answer seems so unclear to me that I think Members need to discuss whether to refer this report back to the Social Affairs Committee, so as to achieve more clarity on the matter. We cannot hold a vote tomorrow on this basis.
Mr President, I must say that, while I quite understand that the rapporteur and Mr Pronk were not particularly pleased with the answer I have been able to give here today, I do not believe anyone can say that it lacks anything in clarity. I believe that the message about what the Commission is able to accept has been clear, so it is my view that, in light of these considerations, it must be acknowledged that there has not been any lack of clarity.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 8.41 p.m.)